Exhibit 10.1

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

among

 

GENAISSANCE PHARMACEUTICALS, INC.,

 

LARK TECHNOLOGIES, INC.,

 

the Co-Borrowers,

 

and

 

XMARK OPPORTUNITY FUND, L.P.,

 

XMARK OPPORTUNITY FUND, LTD.,

 

and

 

XMARK JV INVESTMENT PARTNERS, LLC,

 

the Purchasers

 

Dated:  April 21, 2005

 

--------------------------------------------------------------------------------


 

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of April 21, 2005, by and among Genaissance Pharmaceuticals, Inc., a
Delaware corporation (“Genaissance”) and Lark Technologies, Inc., a Delaware
corporation (“Lark”, and together with Genaissance, the “Co-Borrowers”), and
Xmark Opportunity Fund, Ltd., a Cayman Islands exempted company, Xmark
Opportunity Fund, L.P., a Delaware limited partnership, and Xmark JV Investment
Partners, LLC, a Delaware limited liability company (together, the “Purchasers”
and each, a “Purchaser”).

 

RECITALS

 

A.                                   In reliance upon and subject to the
representations, warranties, covenants, terms and conditions hereinafter set
forth, the Purchasers desire to purchase from the Co-Borrowers, and the
Co-Borrowers desire to sell to the Purchasers, Senior Secured Notes due 2007, in
the form attached hereto as Exhibit A (the “Notes”), in the aggregate principal
amount of $4,500,000 for the aggregate purchase price of $4,500,000;

 

B.                                     The Co-Borrowers have agreed to secure
their respective obligations under the Notes by granting to the Purchasers a
first priority security interest in certain of their respective assets,
including, among other assets, in the case of Genaissance, a pledge of the
capital stock of Lark;

 

C.                                     In order to evidence the grants of the
security interests described above, the Co-Borrowers have agreed to execute and
deliver to the Purchasers one or more security agreements, pledge agreements and
other related documents as described herein; and

 

D.                                    In consideration of providing the
aforesaid financing, the Co-Borrowers are issuing to the Purchasers warrants to
acquire 2,000,000 shares of Genaissance’s Common Stock, and granting to the
Purchasers certain registration rights in respect thereof, all as more
particularly set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 


1.                                      DEFINITIONS.


 

When used in this Agreement, the following terms have the meaning set forth the
below (such meanings being equally applicable to both the singular and plural
forms of the terms defined):

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.  For

 

--------------------------------------------------------------------------------


 

purposes of this definition, (a) a Person shall be deemed to be “controlled by”
a Person if such Person possesses, directly or indirectly, power to vote 25% or
more of the securities having ordinary voting power for the election of
directors of such Person, provided that in no event shall either Co-Borrower or
any of its Subsidiaries be deemed to be controlled by Purchaser, (b) members of
the immediate family of a Person shall be deemed to be Affiliates of such Person
and (c) members of the board of directors or board of managers or similar body
of a Co-Borrower or any Subsidiary of a Co-Borrower shall be deemed to be
Affiliates of such Co-Borrower.

 

“Benefit Arrangement” has the meaning assigned thereto in Section 3.19.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required to
close.

 

“Capital Lease” means any lease (or other agreement conveying the right to use
property), the obligations of which are required to be capitalized on the
balance sheet of a Person in accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether voting or nonvoting) of corporate stock, including each
class of common stock and preferred stock of such Person and (ii) with respect
to any Person that is not a corporation, any and all general partnership,
limited partnership, membership or other equity interests of such Person.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. 9601 et seq.), as amended from time to time, and any
successor statute thereto.

 

“Change of Control” means, with respect to a Person, at any time: (i) any other
Person or any other Persons acting together that would constitute a “group” for
purposes of Section 13(d) under the Exchange Act, or any successor provision
thereto, acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act, or any successor provision thereto) in a single transaction or
a series of related transactions, of more than 50% of the aggregate voting power
of such Person; or (ii) such Person merges into or consolidates with any other
Person, or any other Person merges into or consolidates with such Person and,
after giving effect thereto, the stockholders of such Person immediately prior
to such transaction own less than 50% of the ordinary voting power of such
Person or any successor entity; or (iii) such Person sells, transfers, assigns,
leases, conveys or otherwise disposes of all or substantially all of its assets,
to another Person; or (iv) any “change of control” or similar event under any
loan agreement, mortgage, indenture or other agreement relating to any
Indebtedness of such Person shall occur and such change of control results in
(x) the acceleration of Indebtedness under such agreement, or (y) a Material
Adverse Effect; or (v) such Person adopts a plan of liquidation, dissolution or
otherwise winds-up its affairs or business.

 

“CII” means Connecticut Innovations, Inc.

 

2

--------------------------------------------------------------------------------


 

“CII Financing” means the existing financing arrangements between Genaissance
and CII.

 

“Closing” has the meaning assigned thereto in Section 2.4.

 

“Closing Date” has the meaning assigned thereto in Section 2.4.

 

“Co-Borrower” has the meaning assigned thereto in the preamble.

 

“Collateral Agent” means that certain collateral agent specified in any of the
Security Documents.

 

“Common Stock” has the meaning assigned thereto in Section 3.2.

 

“Company Intellectual Property” has the meaning assigned thereto in
Section 3.20(a).

 

“Comerica” means Comerica Bank.

 

“Comerica Facility” means Genaissance’s existing credit facility with Comerica,
evidenced by that certain Loan and Security Agreement, dated as of September 30,
2003, by and between Genaissance and Comerica.

 

“Control Agreements” means agreements, in form and substance reasonably
satisfactory to the Purchasers, granting the Purchasers certain control rights
over deposit accounts maintained by a Co-Borrower or any of its Subsidiaries.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would, unless cured or waived, become an Event of Default.

 

“Disclosure Schedule” has the meaning assigned thereto in the second sentence of
Section 3.

 

“Environmental Law” shall mean the Resource Conservation and Recovery Act
(“RCRA”), CERCLA, the Superfund Amendments and Reauthorization Act of 1986, the
Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control
Act, or any state or local statute, regulation, ordinance, order or decree
relating to health, safety or the environment.

 

“Equity Documents” means the Warrants and the Registration Rights Agreement.

 

“Event of Default” has the meaning assigned thereto in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” has the meaning assigned thereto in Section 3.11(b)(i).

 

“GAAP” means those generally accepted accounting principles in the United States
of America, as in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, municipal, foreign or other
government, governmental department, commission, board, bureau, agency or
instrumentality, or any private or public court or tribunal.

 

“Guarantee” as applied to any Person, shall mean any direct or indirect
liability, contingent or otherwise, of that Person:  (i) with respect to any
underlying Indebtedness, lease, dividend or other obligation of another Person
if the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that the underlying Indebtedness, lease, dividend or other obligation will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; (ii) with respect to any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; or (iii) under any foreign
exchange contract, currency swap agreement, interest rate swap agreement or
other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Guarantees shall include (a) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement, or to maintain working capital or equity capital of such other Person
or otherwise to maintain the net worth or solvency of such other Person, (c) any
liability of such Person for the obligations of another through any agreement to
purchase, repurchase or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another, and (d) otherwise to assure or hold
harmless the owner of such obligation against loss in respect thereof.  The
amount of any Guarantee shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed.

 

“Hazardous Materials” means (i) any “hazardous substance”, as defined by CERCLA,
(ii) any “hazardous waste”, as defined by RCRA, (iii) any petroleum product, or
(iv) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance regulated by any Environmental Law.

 

“Hedging Agreement” means any interest rate swap, collar, cap, floor or forward
rate agreement or other agreement regarding the hedging of interest rate risk
exposure executed in connection with hedging the interest rate exposure of any
Person and any confirming letter executed pursuant to such agreement, all as
amended, supplemented, restated or otherwise modified from time to time.

 

“Indebtedness” means, without duplication, as to any Person or Persons (a)
indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien, other than a Permitted Lien specified in clauses (a) through (h) and (k)
through (n) of the definition of “Permitted Lien”, upon property owned by such
Person, whether or not owing by such Person and even though such Person has not

 

4

--------------------------------------------------------------------------------


 

assumed or become liable for the payment thereof; (e) obligations and
liabilities directly or indirectly Guaranteed by such Person; (f) obligations or
liabilities created or arising under any conditional sales contract or other
title retention agreement with respect to property used and/or acquired by such
Person; (g) net liabilities of such Person under Hedging Agreements and foreign
currency exchange agreements, as calculated on a basis satisfactory to the
Purchasers and in accordance with accepted practice; (h) all obligations of such
Person in respect of bankers’ acceptances and (i) all obligations, contingent or
otherwise of such Person as an account party or applicant in respect of letters
of credit.

 

“Intellectual Property” means all (i) trademarks and service marks, logos, trade
dress, product configurations, trade names and other indications of origin,
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (ii) inventions (whether or not
patentable), discoveries, improvements, ideas, know-how, formula methodology,
research and development, business methods, processes, technology, software
(including password unprotected interpretive code or source code, object code,
development documentation, programming tools, drawings, specifications and data)
and applications or patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (iv)
copyrights in writings, designs, software, mask works or other works,
applications or registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (v) database rights; (vi) Internet Web sites, Web
pages, domain names and applications and registrations pertaining thereto; and
(vii) all rights under agreements relating to the foregoing.

 

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); or (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
property to such Person), but excluding any such advance, loan or extension of
credit having a term not exceeding 90 days arising in connection with the sale
of inventory or supplies by such Person in the ordinary course of business.

 

“Key Employee” means each of Kevin L. Rakin, Gerald F. Vovis, Richard S. Judson,
Ben D. Kaplan, Carl W. Balezentis, Krishnan Nandabalan, and Carol R. Reed.

 

“Lark” has the meaning assigned thereto in the Recitals.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

 

“Listed Intellectual Property” has the meaning assigned thereto in
Section 3.19(b).

 

5

--------------------------------------------------------------------------------


 

“Majority Purchasers” means the holders of at least 51% of the outstanding
principal amount of the Notes.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, assets, liabilities, profits, results of operations or condition
(financial or otherwise) of the Co-Borrowers and their Subsidiaries, taken as a
whole or (ii) the ability of either Co-Borrower or any Subsidiary of a
Co-Borrower to perform its obligations under any of the Transaction Documents;
provided, however, that none of the following (individually or in combination)
shall be deemed to constitute, or shall be taken into account in determining
whether there has been or would be a Material Adverse Effect:  (A) any adverse
change or effect resulting from or relating to general business, economic or
financial market conditions; (B) any adverse change or effect resulting from or
relating to conditions generally affecting the industry or sector in which a
Co-Borrower or any of its Subsidiaries operates or competes; (C) any adverse
change or effect resulting from or relating to changes in laws or
interpretations thereof by courts or other Governmental Authorities; or (D) any
adverse change or effect resulting from or relating to changes in GAAP.

 

“Material Agreement” has the meaning assigned thereto in Section 3.14(a).

 

“Maturity Date” has the meaning assigned thereto in Section 2.3(b).

 

“Moody’s” means Moody’s Investors Services, Inc. and any successor entity.

 

“New Haven Business” means the operating division of Genaissance that operates
as a services business (consisting primarily of a genotyping facility) in New
Haven, Connecticut.

 

“North Carolina Business” means the operating division of Genaissance that
operates as a services business (consisting primarily of a DNA banking and
genotyping facility) in North Carolina.

 

“Notes” has the meaning assigned thereto in the Recitals.

 

“Obligations” means all principal, interest (including interest accrued after
the filing of a bankruptcy or similar petition whether or not a claim therefor
is enforceable), fees, expenses and indemnities payable from time to time by a
Co-Borrower or any Subsidiary under the Notes, the Security Documents or this
Agreement, including indemnity payments and reimbursements under Section 9.

 

“Offered Securities” has the meaning assigned thereto in Section 5.17(a).

 

“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, any Vice President, the
Chief Financial Officer, the Treasurer, the Controller, or the Secretary of such
Person, or any other officer designated by the Board of Directors of such Person
serving in a similar capacity.

 

“Officers’ Certificate” means a certificate signed by any Officer of a
Co-Borrower.

 

6

--------------------------------------------------------------------------------


 

“Organizational Documents” has the meaning assigned thereto in Section 3.1(a).

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness to the Purchasers hereunder;

 

(b)                                 accounts payable or trade credit incurred in
the ordinary course of business;

 

(c)                                  Indebtedness that is unsecured, fully
subordinated (in payment and priority) to any and all of the Obligations, and
does not exceed the principal amount of $500,000 in the aggregate outstanding at
any one time;

 

(d)                                 Indebtedness of the type set forth in
clauses (b) and (f) of the definition of “Indebtedness” and Capital Lease
obligations not to exceed the principal amount of $380,000 in the aggregate
outstanding at any one time;

 

(e)                                  Indebtedness currently owing to CII;

 

(f)                                    extensions, renewals, refundings,
refinancings, modifications, amendments and restatements of any of (b), (c),
(d), and (e) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose materially more burdensome terms
upon a Co-Borrower or the Subsidiary incurring such Indebtedness;

 

(g)                                 any debts, loans or advances between the
Co-Borrowers;

 

(h)                                 reimbursement obligations pursuant to Letter
of Credit issued by Genaissance to Comerica Bank in the aggregate amount of
$224,211.46;

 

(i)                                     any Indebtedness underlying Permitted
Liens; provided, that, such Indebtedness (other than Indebtedness underlying
Permitted Liens set forth in clauses (h) and (j) of the definition of Permitted
Liens) is fully subordinated (in payment and priority) to any and all of the
Obligations; and

 

(j)                                     all other unsecured Indebtedness not to
exceed $150,000 in the aggregate.

 

“Permitted Investments” means:  (a) direct obligations of the United States of
America, or of any agency thereof or any state, or obligations guaranteed as to
principal and interest by the United States of America, or of any agency
thereof, or any state, (b) certificates of deposit issued by any bank or trust
company organized under the laws of the United States of America or any State
thereof and having capital, surplus and undivided profits of at least
$500,000,000, maturing not more than one (1) year from the date of acquisition
thereof; (c) commercial paper rated A-1 or better or P-1 by S&P or Moody’s,
respectively, maturing not more than one (1) year from the date of acquisition
thereof; (d) investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business consistent with past practice; (e) investments consisting of travel
advances, relocation expenses and similar loans and advances in the ordinary
course of business consistent with past practices;

 

7

--------------------------------------------------------------------------------


 

(f) investments consisting of notes receivable or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates of a
Co-Borrower or any of its Subsidiaries, in the ordinary course of business
consistent with past practice; (g) any investments set forth on the Disclosure
Schedule; (h) investments in Sciona, Ltd.; and (i) investments consisting of
money market accounts and cash accounts.

 

“Permitted Liens” means:

 

(a)                                  Liens imposed by law for taxes, fees,
assessments or other government charges or levies that are not yet due or are
being contested in compliance with Section 5.5(b);

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 90 days or that are being contested in good faith;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases (real property or otherwise), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e)                                  easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of a Co-Borrower or
any of its Subsidiaries;

 

(f)                                    Liens to secure payment of worker’s
compensation, employment insurance, old age pensions or other social security
obligations of a Co-Borrower or any of its Subsidiaries in the ordinary course
of business consistent with past practice;

 

(g)                                 Liens representing the owner’s retained
interest in any property leased by a Co-Borrower or any of its Subsidiaries;

 

(h)                                 Liens securing Permitted Indebtedness of the
type set forth in clause (d) of the definition of “Permitted Indebtedness” so
long as such Lien is limited to the property acquired with the proceeds of such
Permitted Indebtedness;

 

(i)                                     Liens in favor of the Purchasers as are
contemplated hereunder and/or under any of the Transaction Documents;

 

(j)                                     Liens on CII Assets (as defined in the
Security Agreement executed by Genaissance in favor of the Investors) in favor
of CII in connection with the CII Financing;

 

(k)                                  Liens incurred in the extension, renewal or
refinancing of the Indebtedness secured by Liens described in (h), provided that
any extension, renewal or

 

8

--------------------------------------------------------------------------------


 

replacement Lien must be limited to the property encumbered by the existing Lien
and provided that the principal amount thereof is not increased or the terms
thereof are not modified to impose materially more burdensome terms upon a
Co-Borrower or any of its Subsidiaries incurring such Indebtedness;

 

(l)                                     any Liens set forth on the Disclosure
Schedule;

 

(m)                               Liens in favor of banks where a Co-Borrower or
any of its Subsidiaries has accounts for customary fees or charges; and

 

(n)                                 any judgment Liens stayed or bonded in the
face amount thereof.

 

“Person” shall be construed in the broadest sense and means and includes any
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and other entity or Governmental Authority.

 

“Preferred Stock” has the meaning assigned thereto in Section 3.2.

 

“Proportionate Share” means, with respect to a Purchaser (or any assignee of the
Warrants), a fraction, the numerator of which is the total number of shares of
Common Stock owned by such Purchaser (assuming the exercise of all Warrants then
held by such Purchaser and taking into account all shares of Common Stock
issuable upon conversion of Preferred Stock then held by such Purchaser and
exercise of all other in-the-money securities exercisable or convertible into
shares of Common Stock held by such Purchaser) and the denominator of which is
the total number of shares of Common Stock outstanding (taking into account all
shares of Common Stock issuable upon conversion of any outstanding shares of
Preferred Stock and exercise of all in-the-money securities exercisable or
convertible into shares of Common Stock).  For purposes hereof, a Purchaser’s
Proportionate Share shall exclude any shares of Capital Stock purchased or
otherwise acquired by such Purchaser in the open market.

 

“Proprietary Software” has the meaning assigned thereto in Section 3.21.

 

“Purchasers” has the meaning assigned thereto in the preamble.

 

“Quarterly Interest Payment Date” shall mean the first Business Day of each
fiscal quarter commencing July 1, 2005 and continuing thereafter.

 

“Registration Rights Agreement” means the Registration Rights Agreement between
Genaissance and the Purchasers in the form of Exhibit B annexed hereto.

 

“Securities” means, collectively, the Notes, the Warrants and the Warrant
Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreements” means (i) the Pledge and Security Agreement executed by
Genaissance in favor of the Purchasers and the collateral agent named therein
and (ii) the Security Agreements executed by each Co-Borrower in favor of the
Purchasers in substantially

 

9

--------------------------------------------------------------------------------


 

the form of Exhibits C, D and E hereto, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Security Documents” means the Security Agreements, the Control Agreements and
any other document, agreement or instrument delivered to the Purchasers in
connection with this Agreement creating a Lien on any assets of a Co-Borrower or
its Subsidiaries.

 

“Software” has the meaning assigned thereto in Section 3.21.

 

“S&P” means Standard & Poor’s Ratings Services and any successor entity.

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which the
outstanding Capital Stock having at least a majority of the votes entitled to be
cast in the election of directors under ordinary circumstances shall at the time
be owned, directly or indirectly, by such Person, (ii) any other Person (other
than a partnership) of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person or (iii) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are such Person or one or more
Subsidiaries of such Person (or any combination thereof).  For purposes of
clarification, Lark is a Subsidiary of Genaissance.

 

“Transaction Documents” means this Agreement, the Security Documents, the Note,
the Warrants, the Registration Rights Agreement and all other documents executed
or delivered to the Purchasers by a Co-Borrower or any Subsidiary of a
Co-Borrower in connection with the transactions contemplated herein.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“U.S.” means the United States of America.

 

“Warrants” has the meaning assigned thereto in Section 2.2.

 

“Warrant Shares” means the Common Stock for which the Warrants are exercisable.

 

“Works” has the meaning assigned thereto in Section 3.21.

 

For purposes hereof, references to a Co-Borrower’s “knowledge” or any phrase of
similar import shall be deemed to refer to the actual knowledge of such
Co-Borrower’s officers or members of its Board of Directors, or the knowledge
which any such person would reasonably be expected to have assuming reasonable
inquiry.

 

10

--------------------------------------------------------------------------------


 


2.                                      PURCHASE AND SALE OF THE SECURITIES.


 


2.1                               SALE AND ISSUANCE OF THE NOTES.  SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY
ISSUE AND SELL TO EACH OF THE PURCHASERS ON THE CLOSING DATE, AND EACH PURCHASER
SHALL PURCHASE FOR FACE VALUE ON THE CLOSING DATE, THE NOTES IN THE PRINCIPAL
AMOUNT SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE I ANNEXED HERETO AND
MADE A PART HEREOF.  FOR THE AVOIDANCE OF DOUBT, THE AGGREGATE PRINCIPAL AMOUNT
OF ALL THE NOTES TO BE ISSUED UNDER THIS AGREEMENT IS $4,500,000.


 


2.2                               ISSUANCE OF WARRANTS.  SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, GENAISSANCE SHALL ISSUE AND DELIVER TO EACH OF THE
PURCHASERS ON THE CLOSING DATE, AS PART OF ITS INDUCEMENT TO THE PURCHASERS TO
PURCHASE THE NOTES, WARRANTS, INITIALLY HAVING AN EXERCISE PRICE OF $2.25 PER
SHARE, ENTITLING EACH OF THE PURCHASERS TO PURCHASE THE NUMBER OF SHARES OF
COMMON STOCK SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE I ANNEXED
HERETO AND MADE A PART HEREOF (THE “WARRANTS”).  THE WARRANTS SHALL BE IN THE
FORM OF THE WARRANT ATTACHED HERETO AS EXHIBIT F.


 


2.3                               NOTES.


 


(A)                                  SECURITY.  EACH NOTE AND THE OBLIGATIONS OF
EACH CO-BORROWER AND ITS SUBSIDIARIES UNDER THE TRANSACTION DOCUMENTS SHALL BE
SECURED IN ACCORDANCE WITH THE TERMS OF THE SECURITY DOCUMENTS.


 


(B)                                 MATURITY DATE.  THE ENTIRE UNPAID PRINCIPAL
AMOUNT OF THE NOTES AND ANY ACCRUED AND UNPAID INTEREST THEREON SHALL BE DUE AND
PAYABLE ON APRIL 21, 2007 (THE “MATURITY DATE”), UNLESS SUCH AMOUNTS BECOME DUE
AND PAYABLE EARLIER UPON ACCELERATION AS PROVIDED HEREIN OR IN THE NOTES OR AS
OTHERWISE PROVIDED PURSUANT TO THE TERMS OF THE NOTES.


 


(C)                                  INTEREST.


 

(I)                                     INTEREST.  THE OUTSTANDING PRINCIPAL
AMOUNT OF EACH NOTE SHALL BEAR INTEREST AT THE RATE OF FIVE PERCENT (5%) PER
ANNUM, WHICH INTEREST SHALL BE PAYABLE IN ARREARS IN CASH ON EACH QUARTERLY
INTEREST PAYMENT DATE.

 

(II)                                  POST-DEFAULT INTEREST.  NOTWITHSTANDING
CLAUSE (I) ABOVE, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT
OR EVENT OF DEFAULT, THE OUTSTANDING PRINCIPAL AMOUNT ON EACH NOTE SHALL BEAR
INTEREST AT A MAXIMUM RATE OF TEN PERCENT (10%) PER ANNUM OVER THE INTEREST RATE
OTHERWISE PROVIDED FOR HEREIN.

 

(III)                               COMPUTATION.  ALL COMPUTATIONS OF INTEREST
PAYABLE HEREUNDER SHALL BE ON THE BASIS OF A 365-DAY YEAR AND ACTUAL NUMBER OF
DAYS ELAPSED IN THE PERIOD OF WHICH SUCH INTEREST IS PAYABLE.

 


2.4                               CLOSING.  THE CLOSING OF THE PURCHASE AND SALE
OF THE NOTES AND WARRANTS HEREUNDER (THE “CLOSING”) SHALL TAKE PLACE AT THE
OFFICES OF LOWENSTEIN SANDLER PC, 1251 AVENUE OF THE AMERICAS, NEW YORK, NY, AT
10:00 A.M. ON THE SECOND (2ND) BUSINESS DAY FOLLOWING THE SATISFACTION (OR
WAIVER, AS THE CASE MAY BE) OF THE CONDITIONS TO EACH PARTY’S OBLIGATIONS SET
FORTH

 

11

--------------------------------------------------------------------------------


 


HEREIN (THE “CLOSING DATE”), OR AT SUCH OTHER TIME AND PLACE AS THE GENAISSANCE
AND THE PURCHASERS MUTUALLY AGREE UPON IN WRITING.  AT THE CLOSING: (A) THE
CO-BORROWERS SHALL DELIVER TO THE PURCHASERS THE NOTES PURSUANT TO SECTION 2.1;
(B) GENAISSANCE SHALL DELIVER TO THE PURCHASERS THE WARRANTS PURSUANT TO
SECTION 2.2; AND (C) THE PURCHASERS SHALL CAUSE TO BE DELIVERED TO THE
CO-BORROWERS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS THE AGGREGATE
AMOUNT OF FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000) TO THE ACCOUNT
SPECIFIED BY GENAISSANCE, REPRESENTING THE PURCHASE PRICE FOR THE NOTES AND THE
WARRANTS.


 


2.5                               PREPAYMENT.


 


(A)                                  OPTIONAL PREPAYMENT.  THE CO-BORROWERS MAY,
AT THEIR JOINT WRITTEN ELECTION, PREPAY THE NOTES IN WHOLE (OR IN PART TO THE
EXTENT PERMITTED UNDER SECTION 2.5(B)) AND IN CASH ONLY UPON 30 DAYS PRIOR
WRITTEN NOTICE.


 


(B)                                 MANDATORY PREPAYMENT.  SUBJECT TO
SECTION 5.6 (H), THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PREPAY THE NOTES
AS FOLLOWS:


 

(I)                                     UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS, THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY MAKE A PREPAYMENT
ON THE NOTES IN AN AMOUNT EQUAL TO THE LESSER OF (X) THE THEN OUTSTANDING
PRINCIPAL AMOUNT OF THE NOTES, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON, AND (Y) THE NET PROCEEDS RECEIVED BY ANY CO-BORROWER, ANY SUBSIDIARY OR
ANY STOCKHOLDER THEREOF IN CONNECTION WITH SUCH EVENT;

 

(A)  IN ONE OR A SERIES OF TRANSACTIONS, THE SALE, TRANSFER, ASSIGNMENT, LEASE,
CONVEYANCE, LICENSE, LIQUIDATION, WIND-UP, DISSOLUTION OR OTHER DISPOSITION BY
GENAISSANCE OF SUBSTANTIALLY ALL OF THE ASSETS CONSTITUTING THE NORTH CAROLINA
BUSINESS, OR

 

(B)  IN ONE OR A SERIES OF TRANSACTIONS, THE SALE, TRANSFER, ASSIGNMENT, LEASE,
CONVEYANCE, LICENSE, LIQUIDATION, WIND-UP, DISSOLUTION OR OTHER DISPOSITION BY
GENAISSANCE OF SUBSTANTIALLY ALL OF THE ASSETS CONSTITUTING ITS NEW HAVEN
BUSINESS.  GENAISSANCE SHALL USE COMMERCIALLY REASONABLE EFFORTS TO LIQUIDATE
ANY NON-CASH PROCEEDS RECEIVED IN ANY SALE, TRANSFER OR OTHER DISPOSITION
REFERRED TO IN THIS SECTION 2.5(B)(I) (BUT IN NO EVENT LONGER THAN (X) IN THE
CASE OF CAPITAL STOCK THAT IS THEN REGISTERED FOR RESALE UNDER THE EXCHANGE ACT,
90 DAYS AFTER SUCH SALE, TRANSFER OR OTHER DISPOSITION REFERRED TO IN THIS
SECTION 2.5(B)(I), (Y) IN THE CASE OF CAPITAL STOCK THAT IS ISSUED TO
GENAISSANCE IN A NON-REGISTERED SECURITIES OFFERING, 90 DAYS AFTER THE EFFECTIVE
DATE OF A RESALE REGISTRATION STATEMENT COVERING THE RESALE OF SUCH CAPITAL
STOCK OR (Z) IN THE CASE OF NON-CASH PROCEEDS (OTHER THAN CAPITAL STOCK), 90
DAYS AFTER SUCH SALE, TRANSFER OR OTHER DISPOSITION REFERRED TO IN THIS
SECTION 2.5(B)(I));

 

(II)                                  UPON GENAISSANCE OR ANY SUBSIDIARY
ENTERING INTO ONE OR MORE EXCLUSIVE LICENSE ARRANGEMENTS (OTHER THAN
FIELD-LIMITED EXCLUSIVE LICENSE ARRANGEMENTS) WITH RESPECT TO INTELLECTUAL
PROPERTY OF GENAISSANCE OR THE SUBSIDIARY, AS THE CASE MAY BE, WHICH PROVIDES
FOR AGGREGATE ROYALTIES OR OTHER PAYMENTS OF $8,000,000 OR MORE, THE
CO-BORROWERS SHALL IMMEDIATELY JOINTLY AND SEVERALLY PREPAY THE THEN OUTSTANDING
PRINCIPAL BALANCE OF THE NOTES, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON;

 

(III)                               IN THE EVENT THE CO-BORROWERS’ AGGREGATE
CASH BALANCES (INCLUDING WITHOUT LIMITATION ANY DEPOSITARY OR OTHER ACCOUNTS
THAT ARE NOT SUBJECT TO CONTROL

 

12

--------------------------------------------------------------------------------


 

AGREEMENTS) EXCEED $10,000,000 AT THE END OF ANY CALENDAR MONTH, THE
CO-BORROWERS WILL JOINTLY AND SEVERALLY REPAY, WITHIN FIVE (5) BUSINESS DAYS OF
SUCH EVENT, TO THE PURCHASERS A SUM EQUAL TO THE LESSER OF (X) $2,250,000 AND
(Y) THE AGGREGATE AMOUNT OF PRINCIPAL AND INTEREST THEN DUE AND OWING UNDER THE
NOTES; OR

 

(IV)                              UPON THE SALE, TRANSFER, ASSIGNMENT,
DISSOLUTION OR OTHER DISPOSITION OF SUBSTANTIALLY ALL OF THE ASSETS OF LARK OR
THE SALE, TRANSFER, OR ASSIGNMENT BY GENAISSANCE OF THE SHARES OF CAPITAL STOCK
OF LARK HELD BY IT, THE CO-BORROWERS SHALL IMMEDIATELY JOINTLY AND SEVERALLY
PREPAY THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE NOTES, TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST THEREON.

 


2.6                               APPLICATION OF PAYMENTS.  ALL PAYMENTS
HEREUNDER SHALL FIRST BE APPLIED TO ANY ACCRUED AND UNPAID COSTS AND EXPENSES OF
THE PURCHASERS, THEN TO ACCRUED AND UNPAID INTEREST ON THE NOTES AND THEN TO
OUTSTANDING PRINCIPAL ON THE NOTES.


 


2.7                               PAYMENTS GENERALLY.


 


(A)                                  ALL PAYMENTS HEREUNDER AND UNDER EACH OTHER
TRANSACTION DOCUMENT TO THE PURCHASERS SHALL BE MADE IN THE LAWFUL MONEY OF THE
UNITED STATES OF AMERICA, IN IMMEDIATELY AVAILABLE FUNDS AND WITHOUT SET-OFF,
DEFENSE, DEDUCTION OR COUNTERCLAIM.


 


(B)                                 IF THE DUE DATE OF ANY PAYMENT UNDER THIS
AGREEMENT WOULD OTHERWISE FALL ON A DAY THAT IS NOT A BUSINESS DAY, SUCH DATE
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND INTEREST SHALL BE
PAYABLE FOR ANY PRINCIPAL SO EXTENDED FOR THE PERIOD OF SUCH EXTENSION.


 


3.                                      REPRESENTATIONS AND WARRANTIES OF THE
BORROWER


 

Except as disclosed by Genaissance in a written Disclosure Schedule provided by
Genaissance to the Purchasers dated the date hereof (the “Disclosure Schedule”),
the Co-Borrowers hereby represent and warrant to each Purchaser that the
statements contained in this Section 3 are complete and accurate as of the date
of this Agreement.  The Disclosure Schedule shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
Section 3.

 


3.1                               ORGANIZATION.


 


(A)                                  EACH OF GENAISSANCE AND ITS SUBSIDIARIES IS
A CORPORATION, LIMITED LIABILITY OR OTHER ENTITY, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF ORGANIZATION. 
ATTACHED HERETO AS EXHIBIT G ARE TRUE AND COMPLETE COPIES OF THE CERTIFICATES OF
INCORPORATION, BY-LAWS, CERTIFICATES OF FORMATION, OPERATING AGREEMENTS AND
OTHER ORGANIZATIONAL DOCUMENTS OF GENAISSANCE AND EACH OF ITS SUBSIDIARIES, EACH
AS AMENDED THROUGH THE DATE HEREOF (COLLECTIVELY, THE “ORGANIZATIONAL
DOCUMENTS”).  NEITHER GENAISSANCE NOR ANY SUBSIDIARY OF GENAISSANCE IS IN BREACH
OF THE TERMS OF ITS ORGANIZATIONAL DOCUMENTS.


 


(B)                                 EACH OF GENAISSANCE AND ITS SUBSIDIARIES HAS
ALL REQUISITE POWER AND AUTHORITY AND HAS ALL NECESSARY APPROVALS, LICENSES,
PERMITS AND AUTHORIZATION TO OWN ITS

 

13

--------------------------------------------------------------------------------


 


PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PRESENTLY
CONTEMPLATED TO BE CONDUCTED.  EACH OF GENAISSANCE AND ITS SUBSIDIARIES HAS ALL
REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS
TO WHICH IS IT A PARTY AND TO PERFORM ITS OBLIGATIONS THEREUNDER.  THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF GENAISSANCE AND EACH OF ITS SUBSIDIARIES, AS THE CASE MAY
BE, ENFORCEABLE AGAINST GENAISSANCE AND/OR EACH OF ITS SUBSIDIARIES, AS THE CASE
MAY BE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(C)                                  EACH OF GENAISSANCE AND ITS SUBSIDIARIES IS
QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY IN, AND EACH OF GENAISSANCE AND ITS
SUBSIDIARIES IS IN GOOD STANDING UNDER, THE LAWS OF EACH JURISDICTION IN WHICH
THE CONDUCT OF ITS BUSINESS AS NOW CONDUCTED OR THE NATURE OF THE PROPERTY OWNED
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.


 


3.2                               CAPITALIZATION.  ALL OF THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF GENAISSANCE HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  ALL THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY OF GENAISSANCE HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED AND ARE OWNED BY GENAISSANCE OR A SUBSIDIARY
FREE AND CLEAR OF ALL LIENS OTHER THAN LIENS CREATED PURSUANT TO THE TRANSACTION
DOCUMENTS AND PERMITTED LIENS.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK,
OPTIONS AND WARRANTS OF GENAISSANCE HAVE BEEN VALIDLY ISSUED IN COMPLIANCE WITH
APPLICABLE STATE AND FEDERAL SECURITIES LAWS.  AS OF APRIL 21, 2005, THE
AUTHORIZED CAPITAL OF GENAISSANCE CONSISTED OF (A) 58,000,000 SHARES OF COMMON
STOCK, PAR VALUE $0.001 PER SHARE (“COMMON STOCK”), (B) 2,000,000 SHARES OF
NON-VOTING COMMON STOCK, PAR VALUE $0.001 PER SHARE (“NON-VOTING COMMON STOCK”),
AND (C) 1,000,000 SHARES OF PREFERRED STOCK (“PREFERRED STOCK”), OF WHICH
35,343,097 SHARES OF COMMON STOCK ARE ISSUED AND OUTSTANDING AS OF MARCH 31,
2005, NO SHARES OF NON-VOTING COMMON STOCK ARE ISSUED OR OUTSTANDING, 460,000
SHARES OF SERIES A PREFERRED STOCK ARE ISSUED AND OUTSTANDING, AND, AS OF
MARCH 31, 2005, 11,189,594 SHARES OF COMMON STOCK ARE RESERVED FOR ISSUANCE UPON
THE EXERCISE OF OUTSTANDING OPTIONS, WARRANTS AND OTHER RIGHTS TO ACQUIRE OR
SUBSCRIBE FOR SHARES OF COMMON STOCK, INCLUDING THE WARRANT SHARES. 
SCHEDULE 3.2 HERETO CONTAINS A TRUE, COMPLETE, AND ACCURATE LIST OF EACH OTHER
RIGHT, WARRANT, OPTION OR AGREEMENT (INCLUDING ANY CONVERTIBLE SECURITY) TO
ACQUIRE ANY COMMON STOCK FROM GENAISSANCE OUTSTANDING AS OF APRIL 21, 2005.
 EXCEPT AS DESCRIBED ON SCHEDULE 3.2, NO PERSON IS ENTITLED TO PRE-EMPTIVE OR
SIMILAR STATUTORY OR CONTRACTUAL RIGHTS WITH RESPECT TO ANY SECURITIES OF
GENAISSANCE.  EXCEPT AS DESCRIBED IN THIS SECTION 3.2 OR ON SCHEDULE 3.2, THERE
ARE NO OUTSTANDING WARRANTS, OPTIONS, CONVERTIBLE SECURITIES OR OTHER RIGHTS,
AGREEMENTS OR ARRANGEMENTS OF ANY CHARACTER UNDER WHICH GENAISSANCE OR ANY
SUBSIDIARY IS OBLIGATED TO ISSUE ANY EQUITY SECURITIES OF ANY KIND AND EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT.  EXCEPT FOR THE REGISTRATION RIGHTS AGREEMENT,
THERE ARE NO VOTING AGREEMENTS, BUY-SELL AGREEMENTS, OPTION OR RIGHT OF FIRST
PURCHASE AGREEMENTS OR OTHER AGREEMENTS OF ANY KIND AMONG GENAISSANCE AND ANY OF
THE SECURITYHOLDERS OF GENAISSANCE RELATING TO THE SECURITIES OF GENAISSANCE
HELD BY THEM.  EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, NO
PERSON HAS THE RIGHT TO REQUIRE GENAISSANCE TO REGISTER ANY SECURITIES OF
GENAISSANCE UNDER THE SECURITIES ACT, WHETHER ON A DEMAND BASIS OR IN CONNECTION
WITH THE REGISTRATION OF SECURITIES OF GENAISSANCE FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF ANY OTHER PERSON.  THE ISSUANCE AND SALE OF THE SECURITIES
HEREUNDER WILL NOT OBLIGATE GENAISSANCE TO ISSUE SHARES OF CAPITAL STOCK OR
OTHER SECURITIES TO ANY OTHER

 

14

--------------------------------------------------------------------------------


 


PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT IN THE ADJUSTMENT OF THE
EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE OF ANY OUTSTANDING SECURITY. 
GENAISSANCE DOES NOT HAVE OUTSTANDING STOCKHOLDER PURCHASE RIGHTS OR “POISON
PILL” OR ANY SIMILAR ARRANGEMENT.


 


3.3                               PROCEEDINGS, ETC.  ALL CORPORATE, LIMITED
LIABILITY COMPANY OR OTHER ACTIONS OF GENAISSANCE AND ITS SUBSIDIARIES NECESSARY
FOR THE AUTHORIZATION, EXECUTION, AND DELIVERY OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH EACH OF THEM IS A PARTY, THE PERFORMANCE OF ALL
OBLIGATIONS OF GENAISSANCE AND EACH SUBSIDIARY HEREUNDER AND THEREUNDER, AND THE
AUTHORIZATION, ISSUANCE (OR RESERVATION FOR ISSUANCE), AND DELIVERY OF THE
SECURITIES HAVE BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING.  THIS
AGREEMENT AND THE OTHER THE TRANSACTION DOCUMENTS CONSTITUTE THE VALID AND
LEGALLY BINDING OBLIGATIONS OF GENAISSANCE AND ITS SUBSIDIARIES PARTY THERETO,
ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY (A)
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS OF
GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (B)
LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR
OTHER EQUITABLE REMEDIES AND (C) STATE AND FEDERAL SECURITIES LAWS WITH RESPECT
TO RIGHTS TO INDEMNIFICATION OR CONTRIBUTION.  GENAISSANCE HAS TAKEN ALL ACTION
NECESSARY TO EXEMPT (I) THE ISSUANCE AND SALE OF THE SECURITIES AND (II) THE
OTHER TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS FROM THE PROVISIONS
OF ANY ANTI-TAKEOVER, BUSINESS COMBINATION OR CONTROL SHARE LAW OR STATUTE
BINDING ON GENAISSANCE OR TO WHICH GENAISSANCE OR ANY OF ITS ASSETS AND
PROPERTIES MAY BE SUBJECT AND ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS THAT
IS OR WOULD REASONABLY BE EXPECTED TO BECOME APPLICABLE TO THE PURCHASERS AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION,
THE ISSUANCE OF THE SECURITIES AND THE OWNERSHIP, DISPOSITION OR VOTING OF THE
SECURITIES BY THE PURCHASERS OR THE EXERCISE OF ANY RIGHT GRANTED TO THE
PURCHASERS PURSUANT TO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.


 


3.4                               CONSENTS AND APPROVALS.  THE EXECUTION AND
DELIVERY BY GENAISSANCE AND EACH SUBSIDIARY OF THE TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, THE PERFORMANCE BY EACH OF THEM OF ITS OBLIGATIONS
THEREUNDER AND THE CONSUMMATION BY EACH OF THEM OF THE TRANSACTIONS CONTEMPLATED
THEREBY DO NOT REQUIRE GENAISSANCE OR ANY SUBSIDIARY TO OBTAIN ANY CONSENT,
APPROVAL OR ACTION OF, OR MAKE ANY FILING WITH OR GIVE ANY NOTICE TO, ANY
CORPORATION, PERSON OR FIRM OR ANY PUBLIC, GOVERNMENTAL OR JUDICIAL AUTHORITY,
EXCEPT THOSE WHICH WILL BE OBTAINED OR MADE PRIOR TO CLOSING.


 


3.5                               VALID ISSUANCE OF SECURITIES.  THE WARRANT
SHARES HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE, AND, WHEN ISSUED,
SOLD AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THE WARRANTS FOR THE
CONSIDERATION EXPRESSED THEREIN, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND WILL BE FREE AND CLEAR OF ALL ENCUMBRANCES AND RESTRICTIONS,
EXCEPT FOR RESTRICTIONS ON TRANSFER SET FORTH IN THE TRANSACTION DOCUMENTS OR
IMPOSED BY APPLICABLE SECURITIES LAWS AND EXCEPT FOR THOSE IN FAVOR OF THE
PURCHASERS.  GENAISSANCE HAS RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON
STOCK FOR ISSUANCE UPON THE EXERCISE OF THE WARRANTS, FREE AND CLEAR OF ALL
ENCUMBRANCES AND RESTRICTIONS, EXCEPT FOR RESTRICTIONS ON TRANSFER SET FORTH IN
THE TRANSACTION DOCUMENTS OR IMPOSED BY APPLICABLE SECURITIES LAWS AND EXCEPT
FOR THOSE CREATED IN FAVOR OF THE PURCHASERS.

 

15

--------------------------------------------------------------------------------


 


3.6                               ABSENCE OF DEFAULTS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER (INCLUDING THE ISSUANCE
AND SALE OF THE SECURITIES) WILL NOT RESULT IN A BREACH OF ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR PERMIT THE
ACCELERATION OF RIGHTS UNDER OR TERMINATION OF, ANY MATERIAL AGREEMENT (AS
DEFINED IN SECTION 3.14(A)) OR THE ORGANIZATIONAL DOCUMENTS.  NO EVENT HAS
OCCURRED AND NO CONDITION EXISTS WHICH, UPON NOTICE OR THE PASSAGE OF TIME (OR
BOTH), WOULD CONSTITUTE A DEFAULT UNDER ANY OF THE FOREGOING OR A VIOLATION OF
ANY MATERIAL LICENSE, PERMIT OR AUTHORIZATION TO WHICH GENAISSANCE OR ANY
SUBSIDIARY IS A PARTY AND WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.7                               LITIGATION.  THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION PENDING OR, TO GENAISSANCE’S KNOWLEDGE, CURRENTLY
THREATENED AGAINST GENAISSANCE OR ANY SUBSIDIARY THAT QUESTIONS THE VALIDITY OF
THIS AGREEMENT, THE SECURITIES OR ANY OTHER TRANSACTION DOCUMENT OR THE RIGHT OF
GENAISSANCE OR ANY SUBSIDIARY TO ENTER INTO THEM, OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THAT WOULD REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.  NEITHER GENAISSANCE NOR ANY SUBSIDIARY IS A PARTY TO NOR ARE
ANY OF THEIR RESPECTIVE ASSETS SUBJECT TO THE PROVISIONS OF ANY ORDER, WRIT,
INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENT AGENCY OR
INSTRUMENTALITY THAT WOULD BE REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR IN
THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.  THERE IS NO ACTION, SUIT OR
PROCEEDING OR, TO GENAISSANCE’S OR ITS SUBSIDIARIES’ KNOWLEDGE, INVESTIGATION OF
OR AGAINST GENAISSANCE OR ANY SUBSIDIARY CURRENTLY PENDING EXCEPT FOR MATTERS
WHICH ARE NOT LIKELY TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.


 


3.8                               SOLVENCY.  IMMEDIATELY AFTER THE CLOSING AND
AFTER GIVING EFFECT TO THE PURCHASE AND SALE OF THE NOTES AND WARRANTS AND THE
CONTEMPLATED USE OF PROCEEDS THEREOF, (A) THE FAIR VALUE OF THE ASSETS OF
GENAISSANCE AND EACH SUBSIDIARY, ON A CONSOLIDATED BASIS, AT A FAIR VALUATION,
WILL EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE;
(B) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF GENAISSANCE AND EACH
SUBSIDIARY, ON A CONSOLIDATED BASIS, WILL BE GREATER THAN THE AMOUNT THAT WILL
BE REQUIRED TO PAY THE PROBABLE LIABILITY OF ITS DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (C) GENAISSANCE AND EACH SUBSIDIARY, ON A
CONSOLIDATED BASIS, WILL BE ABLE TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND
MATURED; AND (D) NEITHER GENAISSANCE NOR ANY SUBSIDIARY WILL HAVE UNREASONABLY
SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH
BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE CLOSING.


 


3.9                               SUBSIDIARIES.  SCHEDULE 3.9 IS A CORRECT AND
COMPLETE LIST OF THE NAME AND RELATIONSHIP TO GENAISSANCE OF ALL GENAISSANCE’S
SUBSIDIARIES.


 


3.10                        STATUS OF SECURITY INTERESTS.  THE SECURITY INTEREST
PURPORTED TO BE CREATED BY THE SECURITY DOCUMENTS CONSTITUTES A FIRST PRIORITY
SECURITY INTEREST IN THE COLLATERAL SPECIFIED THEREIN, SUBJECT TO NO OTHER LIENS
EXCEPT PERMITTED LIENS.

 

16

--------------------------------------------------------------------------------


 


3.11                        SEC FILINGS; FINANCIAL STATEMENTS.


 


(A)                                  GENAISSANCE HAS MADE AVAILABLE TO THE
PURCHASERS THROUGH THE EDGAR SYSTEM, TRUE AND COMPLETE COPIES OF GENAISSANCE’S
MOST RECENT ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31,
2004 (THE “10-K”), AND ALL OTHER REPORTS FILED BY GENAISSANCE PURSUANT TO THE
EXCHANGE ACT SINCE THE FILING OF THE 10-K AND PRIOR TO THE DATE HEREOF
(COLLECTIVELY, THE “SEC FILINGS”).  THE SEC FILINGS ARE THE ONLY FILINGS
REQUIRED OF GENAISSANCE PURSUANT TO THE EXCHANGE ACT FOR SUCH PERIOD. 
GENAISSANCE AND ITS SUBSIDIARIES ARE ENGAGED IN ALL MATERIAL RESPECTS ONLY IN
THE BUSINESS DESCRIBED IN THE SEC FILINGS AND THE SEC FILINGS CONTAIN A COMPLETE
AND ACCURATE DESCRIPTION IN ALL MATERIAL RESPECTS OF THE BUSINESS OF GENAISSANCE
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


(B)


 

(I)                                     THE AUDITED CONSOLIDATED BALANCE SHEET
OF GENAISSANCE AS AT DECEMBER 31, 2004 AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOW FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2004 TOGETHER WITH THE NOTES THERETO INCLUDED IN THE 10-K ARE
REFERRED TO HEREIN AS THE “FINANCIAL STATEMENTS”;

 

(II)                                  THE FINANCIAL STATEMENTS (X) WERE PREPARED
IN ACCORDANCE WITH GAAP, (Y) PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND STATEMENTS OF CASH
FLOW OF GENAISSANCE AND ITS SUBSIDIARIES AS AT SUCH DATE AND FOR THE PERIOD THEN
ENDED, (Z) ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
THE BOOKS OF ACCOUNT AND RECORDS OF GENAISSANCE AND ITS SUBSIDIARIES.  THE
STATEMENTS OF INCOME INCLUDED IN THE FINANCIAL STATEMENTS DO NOT CONTAIN ANY
MATERIAL ITEMS OF SPECIAL OR NONRECURRING INCOME EXCEPT AS EXPRESSLY SPECIFIED
THEREIN, AND THE BALANCE SHEETS INCLUDED IN THE FINANCIAL STATEMENTS DO NOT
REFLECT ANY WRITE-UP OR REVALUATION INCREASING THE BOOK VALUE OF ANY ASSETS. 
THE BOOKS AND ACCOUNTS OF GENAISSANCE AND ITS SUBSIDIARIES ARE COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS AND FAIRLY REFLECT ALL OF THE MATERIAL
TRANSACTIONS, ITEMS OF INCOME AND EXPENSE AND ALL ASSETS AND LIABILITIES OF
GENAISSANCE AND ITS SUBSIDIARIES CONSISTENT WITH PRIOR PRACTICES OF GENAISSANCE
AND ITS SUBSIDIARIES.

 


3.12                        ABSENCE OF CERTAIN DEVELOPMENTS.  SINCE THE FILING
OF THE 10-K, THERE HAS BEEN NOT BEEN:


 


(A)                                  ANY MATERIAL ADVERSE EFFECT;


 


(B)                                 ANY RESIGNATION OR TERMINATION OF ANY
OFFICERS OR KEY EMPLOYEES OF GENAISSANCE OR ANY SUBSIDIARY, AND GENAISSANCE HAS
NO KNOWLEDGE OF ANY IMPENDING RESIGNATION OR TERMINATION OF EMPLOYMENT OF ANY
SUCH OFFICER OF KEY EMPLOYEE;


 


(C)                                  ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, IN THE CONTINGENT OBLIGATIONS OF GENAISSANCE OR ANY
SUBSIDIARY BY WAY OF GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(D)                                 ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR
NOT COVERED BY INSURANCE, WHICH HAS HAD A MATERIAL ADVERSE EFFECT;

 

17

--------------------------------------------------------------------------------


 


(E)                                  ANY WAIVER BY GENAISSANCE OR ANY SUBSIDIARY
OF A VALUABLE RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(F)                                    ANY DIRECT OR INDIRECT LOANS MADE BY
GENAISSANCE OR ANY SUBSIDIARY TO ANY OF ITS EMPLOYEES, OFFICERS OR DIRECTORS,
OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF BUSINESS;


 


(G)                                 ANY MATERIAL CHANGE IN ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY EMPLOYEE, OFFICER OR DIRECTOR;


 


(H)                                 ANY DECLARATION OR PAYMENT OF ANY DIVIDEND
OR OTHER DISTRIBUTION OF THE ASSETS OF GENAISSANCE OR ANY SUBSIDIARY;


 


(I)                                     TO GENAISSANCE’S KNOWLEDGE, ANY LABOR
ORGANIZATION ACTIVITY WITH RESPECT TO ANY EMPLOYEES OF GENAISSANCE OR ANY
SUBSIDIARY;


 


(J)                                     ANY DEBT, OBLIGATION OR LIABILITY
INCURRED, ASSUMED OR GUARANTEED BY GENAISSANCE OR ANY SUBSIDIARY, EXCEPT (I)
THOSE AMOUNTS WHICH, IN THE AGGREGATE, DO NOT EXCEED $100,000, (II) CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS, OR (III) PERMITTED
INDEBTEDNESS;


 


(K)                                  ANY SALE, ASSIGNMENT OR TRANSFER OR ANY
PATENTS, TRADEMARKS, COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS;


 


(L)                                     ANY CHANGE IN ANY MATERIAL AGREEMENT
THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


 


(M)                               ANY SATISFACTION OR DISCHARGE OF ANY LIEN OR
PAYMENT OF ANY OBLIGATION BY GENAISSANCE OR ANY SUBSIDIARY, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;


 


(N)                                 ANY LIEN ON ANY ASSET OF GENAISSANCE OR ANY
SUBSIDIARY EXCEPT PERMITTED LIENS;


 


(O)                                 ANY ACTION, SUIT, PROCEEDING OR
INVESTIGATION AGAINST GENAISSANCE OR ANY SUBSIDIARY KNOWN TO IT OR THEM, EXCEPT
ANY SUCH ACTION, SUIT, PROCEEDING OR INVESTIGATION THAT IF DETERMINED ADVERSELY,
WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


 


(P)                                 ANY WRITTEN COMMUNICATION RECEIVED BY
GENAISSANCE OR ANY SUBSIDIARY ALLEGING THAT GENAISSANCE OR ANY SUBSIDIARY OR ANY
OF THEIR RESPECTIVE PRODUCTS HAS VIOLATED ANY OF THE PATENTS OR PATENT RELATED
LICENSES AND OTHER PROPRIETARY RIGHTS AND PROCESSES OF ANY OTHER PERSON; OR


 


(Q)                                 ANY OTHER EVENTS OR CONDITIONS OF ANY
CHARACTER THAT, EITHER INDIVIDUALLY OR CUMULATIVELY, HAVE RESULTED IN A MATERIAL
ADVERSE EFFECT.

 

18

--------------------------------------------------------------------------------


 


3.13                        COMPLIANCE WITH LAW.


 


(A)                                  TO GENAISSANCE’S KNOWLEDGE, NEITHER
GENAISSANCE NOR ANY SUBSIDIARY IS IN MATERIAL VIOLATION OF ANY LAWS, ORDINANCES,
GOVERNMENTAL RULES OR REGULATIONS TO WHICH IT IS SUBJECT, INCLUDING, WITHOUT
LIMITATION, LAWS OR REGULATIONS RELATING TO THE ENVIRONMENT OR TO OCCUPATIONAL
HEALTH AND SAFETY, AND, EXCEPT WITH RESPECT TO ONGOING COMPLIANCE WITH THE
SARBANES-OXLEY ACT OF 2002, NO MATERIAL EXPENDITURES ARE EXPECTED TO BE REQUIRED
IN ORDER TO CAUSE ITS CURRENT OPERATIONS OR PROPERTIES TO COMPLY WITH ANY SUCH
LAWS, ORDINANCES, GOVERNMENTAL RULES OR REGULATIONS.


 


(B)                                 EACH OF GENAISSANCE AND ITS SUBSIDIARIES HAS
ALL LICENSES, PERMITS, FRANCHISES OR OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY
FOR THE OWNERSHIP OF ITS PROPERTY OR TO THE CONDUCT OF ITS BUSINESS AS NOW
CONDUCTED, THAT IF VIOLATED OR NOT OBTAINED WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, INDIVIDUALLY OR IN THE AGGREGATE.  NEITHER GENAISSANCE
NOR ANY SUBSIDIARY HAS FINALLY BEEN DENIED ANY APPLICATION FOR ANY SUCH
LICENSES, PERMITS, FRANCHISES OR OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY TO
ITS BUSINESS, WHICH DENIAL WOULD BE REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR
IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.  THERE HAS NOT BEEN, AND, TO
GENAISSANCE’S KNOWLEDGE, THERE IS NO PROCEEDING PENDING, SERVED OR THREATENED TO
SUSPEND, REVOKE OR LIMIT SUCH LICENSE, AND, TO GENAISSANCE’S KNOWLEDGE, THERE IS
NO CIRCUMSTANCE THAT EXISTS WHICH WITH NOTICE OR PASSAGE OF TIME OR BOTH, WILL
RESULT IN SUCH REVOCATION, SUSPENSION OR LIMITATION EXCEPT FOR MATTERS WHICH ARE
NOT REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.


 


3.14                        MATERIAL AGREEMENTS; CUSTOMERS AND SUPPLIERS.


 


(A)                                  SCHEDULE 3.14(A) SETS FORTH A TRUE AND
COMPLETE LIST OF EACH MATERIAL CONTRACT, AGREEMENT, INSTRUMENT, COMMITMENT AND
OTHER ARRANGEMENT TO WHICH GENAISSANCE OR ANY SUBSIDIARY IS A PARTY OR IS
OTHERWISE BOUND AND WHICH IS LISTED AS AN EXHIBIT TO AN SEC FILING (EACH, A
“MATERIAL AGREEMENT”).  EACH MATERIAL AGREEMENT IS VALID, BINDING AND
ENFORCEABLE AGAINST GENAISSANCE OR THE SUBSIDIARY PARTY THERETO, IN FULL FORCE
AND EFFECT AND, TO GENAISSANCE’S KNOWLEDGE, THE OTHER PARTIES THERETO, IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY (A) APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (B) LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (C) STATE AND FEDERAL SECURITIES LAWS WITH RESPECT TO RIGHTS TO
INDEMNIFICATION OR CONTRIBUTION.  NEITHER GENAISSANCE NOR ANY SUBSIDIARY IS IN
DEFAULT OR BREACH UNDER ANY OF THE MATERIAL AGREEMENTS, NOR, TO THE KNOWLEDGE OF
GENAISSANCE, IS ANY OTHER PARTY THERETO IN DEFAULT OR BREACH THEREUNDER, NOR, TO
THE KNOWLEDGE OF GENAISSANCE, ARE THERE FACTS OR CIRCUMSTANCES WHICH HAVE
OCCURRED WHICH, WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, WOULD CONSTITUTE A MATERIAL DEFAULT OR BREACH UNDER ANY OF THE MATERIAL
AGREEMENTS.


 


(B)                                 SINCE DECEMBER 31, 2004, NO CUSTOMER WHOSE
ACCOUNTS REPRESENT MORE THAN 5% OF GENAISSANCE’S CONSOLIDATED REVENUES, THE LOSS
OF WHICH WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, HAS
CANCELED OR OTHERWISE TERMINATED ITS RELATIONSHIP WITH GENAISSANCE OR ANY
SUBSIDIARY.  TO GENAISSANCE’S KNOWLEDGE, NO SUCH CUSTOMER INTENDS TO CANCEL OR
MATERIALLY CURTAIL ITS RELATIONSHIP WITH GENAISSANCE OR ANY SUBSIDIARY.

 

19

--------------------------------------------------------------------------------


 


3.15                        ENVIRONMENTAL MATTERS.  NEITHER GENAISSANCE NOR ANY
SUBSIDIARY HAS, NOR, TO GENAISSANCE’S KNOWLEDGE, HAS ANY OTHER PERSON HAS EVER
CAUSED OR PERMITTED ANY HAZARDOUS MATERIAL TO BE DISPOSED OF IN VIOLATION OF ANY
APPLICABLE ENVIRONMENT LAWS ON OR UNDER ANY REAL PROPERTY NOW OR PREVIOUSLY
OWNED, LEASED OR OPERATED BY GENAISSANCE OR ANY SUBSIDIARY EXCEPT FOR MATTERS
WHICH ARE NOT REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN
A MATERIAL ADVERSE EFFECT.  NEITHER GENAISSANCE NOR ANY SUBSIDIARY HAS ANY
MATERIAL LIABILITY WITH RESPECT TO HAZARDOUS MATERIALS, AND, TO GENAISSANCE’S
KNOWLEDGE, NO FACTS OR CIRCUMSTANCES EXIST WHICH WOULD REASONABLY BE EXPECTED TO
GIVE RISE TO LIABILITIES WITH RESPECT TO HAZARDOUS MATERIALS EXCEPT FOR MATTERS
WHICH ARE NOT REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN
A MATERIAL ADVERSE EFFECT.


 


3.16                        EMPLOYEES.


 


(A)                                  EACH OF GENAISSANCE AND ITS SUBSIDIARIES IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LAWS REGARDING EMPLOYMENT,
WAGES, HOURS, EQUAL OPPORTUNITY, COLLECTIVE BARGAINING AND PAYMENT OF SOCIAL
SECURITY AND OTHER TAXES, EXCEPT TO THE EXTENT THAT NONCOMPLIANCE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, INDIVIDUALLY OR IN THE
AGGREGATE.  NEITHER GENAISSANCE NOR ANY SUBSIDIARY IS ENGAGED IN ANY UNFAIR
LABOR PRACTICE OR DISCRIMINATORY EMPLOYMENT PRACTICE, AND NO COMPLAINT OF ANY
SUCH PRACTICE AGAINST GENAISSANCE OR ANY SUBSIDIARY IS FILED OR, TO
GENAISSANCE’S KNOWLEDGE, THREATENED TO BE FILED WITH OR BY THE NATIONAL LABOR
RELATIONS BOARD, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY OTHER
ADMINISTRATIVE AGENCY, FEDERAL OR STATE, THAT REGULATES LABOR OR EMPLOYMENT
PRACTICES, NOR IS ANY GRIEVANCE FILED OR, TO GENAISSANCE’S KNOWLEDGE, THREATENED
TO BE FILED, AGAINST GENAISSANCE OR ANY SUBSIDIARY BY ANY EMPLOYEE PURSUANT TO
ANY COLLECTIVE BARGAINING OR OTHER EMPLOYMENT AGREEMENT TO WHICH GENAISSANCE OR
ANY SUBSIDIARY IS A PARTY OR IS BOUND EXCEPT FOR MATTERS WHICH ARE NOT
REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.  EACH OF GENAISSANCE AND ITS SUBSIDIARIES IS IN COMPLIANCE WITH
ALL APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS REGARDING
OCCUPATIONAL SAFETY AND HEALTH STANDARDS, EXCEPT TO THE EXTENT THAT
NONCOMPLIANCE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, INDIVIDUALLY OR IN THE AGGREGATE, AND HAS RECEIVED NO COMPLAINTS FROM
ANY FOREIGN, FEDERAL, STATE OR LOCAL AGENCY OR REGULATORY BODY ALLEGING
VIOLATIONS OF ANY SUCH LAWS AND REGULATIONS EXCEPT WHERE SUCH VIOLATIONS WOULD
NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)                                 SCHEDULE 3.16(B) SETS FORTH A TRUE AND
COMPLETE LIST OF ALL KEY EMPLOYEES OF GENAISSANCE OR ANY SUBSIDIARY AND ALL
INDEPENDENT CONTRACTORS OR CONSULTANTS HIRED OR ENGAGED BY GENAISSANCE OR ANY
SUBSIDIARY DURING CALENDAR YEAR 2004.  EXCEPT AS SET FORTH ON SCHEDULE 3.16(B),
THE EMPLOYMENT OF ALL PERSONS AND OFFICERS IS TERMINABLE AT WILL WITHOUT ANY
PENALTY OR SEVERANCE OBLIGATION OF ANY KIND ON THE PART OF THE EMPLOYER.  EXCEPT
AS SET FORTH ON SCHEDULE 3.16(B), ALL SUMS DUE FOR EMPLOYEE COMPENSATION AND
BENEFITS AND ALL VACATION TIME OWING TO ANY OF SUCH EMPLOYEES HAVE BEEN DULY AND
ADEQUATELY ACCRUED ON THE ACCOUNTING RECORDS OF GENAISSANCE.


 


(C)                                  TO GENAISSANCE’S KNOWLEDGE, NONE OF THE
EMPLOYEES OF GENAISSANCE OR ANY SUBSIDIARY IS OBLIGATED UNDER ANY CONTRACT
(INCLUDING LICENSES, COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT,
OR SUBJECT TO ANY JUDGMENT, DECREE OR ORDER OF

 

20

--------------------------------------------------------------------------------


 


ANY COURT OR ADMINISTRATIVE AGENCY, THAT WOULD REASONABLY BE LIKELY TO INTERFERE
WITH THE USE OF SUCH EMPLOYEE’S REASONABLE EFFORTS TO PROMOTE THE INTERESTS OF
GENAISSANCE AND ITS SUBSIDIARIES OR THAT WOULD CONFLICT WITH GENAISSANCE’S AND
ITS SUBSIDIARIES’ BUSINESS AS CURRENTLY CONDUCTED.


 


(D)                                 THERE ARE NO STRIKES, STOPPAGES, SLOWDOWNS
OR OTHER LABOR DISPUTES AGAINST GENAISSANCE OR ANY SUBSIDIARY PENDING OR, TO
GENAISSANCE’S KNOWLEDGE, THREATENED.


 


3.17                        TAX MATTERS.  THERE ARE NO MATERIAL, FEDERAL, STATE,
COUNTY OR LOCAL TAXES DUE AND PAYABLE BY GENAISSANCE OR ANY SUBSIDIARY WHICH
HAVE NOT BEEN PAID.  THE PROVISIONS FOR TAXES ON THE BALANCE SHEET FILED WITH
THE 10-K ARE SUFFICIENT FOR THE PAYMENT OF ALL ACCRUED AND UNPAID FEDERAL,
STATE, COUNTY AND LOCAL TAXES OF GENAISSANCE AND ITS SUBSIDIARIES WHETHER OR NOT
ASSESSED OR DISPUTED AS OF THE RESPECTIVE DATES OF SUCH BALANCE SHEET. 
GENAISSANCE AND ITS SUBSIDIARIES HAVE MADE PROVISION FOR THE PAYMENT OF ALL
TAXES WHICH, TO GENAISSANCE’S KNOWLEDGE, ARE REASONABLY EXPECTED TO BECOME DUE
WITH RESPECT TO THEIR RESPECTIVE BUSINESS, PROPERTIES AND OPERATIONS.  EACH OF
GENAISSANCE AND ITS SUBSIDIARIES HAS DULY FILED ALL FEDERAL, STATE, COUNTY AND
MATERIAL LOCAL TAX RETURNS REQUIRED TO HAVE BEEN FILED BY IT AND THERE ARE IN
EFFECT NO WAIVERS OF APPLICABLE STATUTES OF LIMITATIONS WITH RESPECT TO TAXES
FOR ANY YEAR.  SINCE JANUARY 1, 2000, NEITHER GENAISSANCE NOR ANY SUBSIDIARY HAS
BEEN SUBJECT TO A FEDERAL OR STATE TAX AUDIT OF ANY KIND.


 


3.18                        EMPLOYEE BENEFIT PLANS.  NEITHER GENAISSANCE NOR ANY
SUBSIDIARY HAS ANY EMPLOYEE BENEFIT PLANS (AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974) COVERING ITS FORMER AND CURRENT
EMPLOYEES, OR UNDER WHICH GENAISSANCE OR ANY SUBSIDIARY HAS ANY OBLIGATION OR
LIABILITY.  SCHEDULE 3.18 LISTS ALL MATERIAL BONUS, COMMISSION, PROFIT-SHARING,
SAVING, STOCK OPTION, INSURANCE, DEFERRED COMPENSATION, OR FRINGE OR EMPLOYEE
BENEFIT PLANS OR ARRANGEMENTS MAINTAINED OR PROVIDED BY GENAISSANCE OR ANY
SUBSIDIARY TO ITS EMPLOYEES OR UNDER WHICH GENAISSANCE OR ANY SUBSIDIARY HAS ANY
OBLIGATION OR LIABILITY (EACH, A “BENEFIT ARRANGEMENT”).  THE BENEFIT
ARRANGEMENTS ARE AND HAVE BEEN ADMINISTERED IN SUBSTANTIAL COMPLIANCE WITH THEIR
TERMS AND WITH THE REQUIREMENTS OF APPLICABLE LAW.


 


3.19                        INTELLECTUAL PROPERTY.


 


(A)                                  GENAISSANCE AND ITS SUBSIDIARIES OWN, HAVE
A VALID AND ENFORCEABLE LICENSE TO USE, OR OTHERWISE HAVE AN ENFORCEABLE RIGHT
TO USE ALL THE INTELLECTUAL PROPERTY THAT IS USED BY THEM TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED, EXCEPT FOR ANY INSTANCES WHICH
WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, INDIVIDUALLY
OR IN THE AGGREGATE (THE “COMPANY INTELLECTUAL PROPERTY”).  GENAISSANCE AND ITS
SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE CONTRACTUAL
OBLIGATIONS REGARDING THE USE OF SUCH OF THE COMPANY INTELLECTUAL PROPERTY THAT
THEY USE PURSUANT TO LICENSE AGREEMENTS.  TO GENAISSANCE’S KNOWLEDGE, THERE ARE
NO INFRINGEMENTS BY ANY THIRD PARTY OF ANY COMPANY INTELLECTUAL PROPERTY WHICH
ARE OWNED BY GENAISSANCE.  TO GENAISSANCE’S KNOWLEDGE, THE CONDUCT OF
GENAISSANCE’S AND ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED
DOES NOT INFRINGE ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.  THERE IS
NO CLAIM, SUIT, ACTION OR PROCEEDING PENDING OR, TO GENAISSANCE’S KNOWLEDGE,
THREATENED AGAINST GENAISSANCE OR ANY SUBSIDIARY:  (I) ALLEGING ANY SUCH
INFRINGEMENT OF ANY THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS; OR

 

21

--------------------------------------------------------------------------------


 


(II) CHALLENGING GENAISSANCE’S OR ANY SUBSIDIARY’S OWNERSHIP OR USE OF, OR THE
VALIDITY OR ENFORCEABILITY OF, ANY COMPANY INTELLECTUAL PROPERTY.


 


(B)                                 SCHEDULE 3.19(B) SETS FORTH A COMPLETE AND
CURRENT LIST OF ALL KNOWN PATENTS, PATENT APPLICATIONS, REGISTERED TRADEMARKS
(AND APPLICATIONS THEREFOR) AND REGISTERED COPYRIGHTS (AND APPLICATIONS
THEREFOR) THAT ARE OWNED BY GENAISSANCE OR ANY SUBSIDIARY (“LISTED INTELLECTUAL
PROPERTY”) AND THE OWNER OF RECORD, DATE OF APPLICATION OR ISSUANCE AND RELEVANT
JURISDICTION (IF APPLICABLE) AS TO EACH.  ALL LISTED INTELLECTUAL PROPERTY IS
OWNED BY GENAISSANCE OR A SUBSIDIARY.  THERE ARE NO INVENTORSHIP CHALLENGES OR
INTERFERENCES DECLARED WITH RESPECT TO ANY PATENTS OR PATENTS APPLICATIONS
INCLUDED IN THE LISTED INTELLECTUAL PROPERTY WHICH ARE OWNED BY GENAISSANCE OR
ANY SUBSIDIARY.


 


(C)                                  SCHEDULE 3.19(C) SETS FORTH A COMPLETE LIST
OF ALL:  (I) MATERIAL AGREEMENTS IN WHICH GENAISSANCE OR ANY SUBSIDIARY HAS
GRANTED TO ANY PERSON THE RIGHT TO USE THE COMPANY INTELLECTUAL PROPERTY WHICH
ARE OWNED BY GENAISSANCE OR ANY SUBSIDIARY; AND (II) ALL OTHER MATERIAL
AGREEMENTS WHICH CONTAIN CONSENTS, INDEMNIFICATIONS, FORBEARANCES TO SUE,
SETTLEMENT AGREEMENTS AND LICENSING OR CROSS-LICENSING ARRANGEMENTS TO WHICH
GENAISSANCE OR ANY SUBSIDIARY IS A PARTY RELATING TO THE INTELLECTUAL PROPERTY
OF ANY THIRD PARTY, THE USE OF WHICH BY GENAISSANCE OR SUCH SUBSIDIARY IS
MATERIAL TO CONDUCTING THEIR RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED. 
NEITHER GENAISSANCE NOR ANY SUBSIDIARY IS UNDER ANY OBLIGATION TO PAY ROYALTIES
OR OTHER PAYMENTS IN CONNECTION WITH THE USE OF INTELLECTUAL PROPERTY OF ANY
THIRD PARTY PURSUANT TO ANY EXISTING MATERIAL AGREEMENT.


 


(D)                                 TO GENAISSANCE’S KNOWLEDGE: (I) GENAISSANCE
AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE MEASURES TO PROTECT THAT COMPANY
INTELLECTUAL PROPERTY WHICH GENAISSANCE OR ANY SUBSIDIARY OWNS AND CONSIDERS TO
BE ITS TRADE SECRET OR CONFIDENTIAL INFORMATION FROM USE, DISCLOSURE OR
APPROPRIATION TO THE DETRIMENT OF GENAISSANCE OR ITS SUBSIDIARIES FOR THE
BENEFIT OF ANY PERSON OTHER THAN GENAISSANCE OR ITS SUBSIDIARIES; AND (II) NO
EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT OF GENAISSANCE OR ANY SUBSIDIARY HAS
MISAPPROPRIATED ANY TRADE SECRETS OR OTHER CONFIDENTIAL INFORMATION OF ANY OTHER
PERSON IN THE COURSE OF THE PERFORMANCE OF HIS OR HER DUTIES AS AN EMPLOYEE,
INDEPENDENT CONTRACTOR OR AGENT OF GENAISSANCE OR A SUBSIDIARY.


 


3.20                        SOFTWARE.


 


(A)                                  THE APPLICATIONS COMPUTER SOFTWARE PROGRAMS
AND DATABASES USED BY GENAISSANCE OR ANY SUBSIDIARY THAT ARE MATERIAL TO THE
CONDUCT OF THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED (COLLECTIVELY, THE
“SOFTWARE”) ARE LISTED ON SCHEDULE 3.20 HERETO.  GENAISSANCE AND ITS
SUBSIDIARIES: (I) HOLD VALID LICENSES TO USE, REPRODUCE, MODIFY, DISTRIBUTE
AND/OR SUBLICENSE, TO THE EXTENT CURRENTLY DONE IN THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES AS NOW CONDUCTED, THE SOFTWARE, OTHER THAN ANY PORTION
THEREOF (COLLECTIVELY, THE “PROPRIETARY SOFTWARE”) THAT WAS DEVELOPED BY OR
ASSIGNED TO GENAISSANCE OR A SUBSIDIARY AND WHICH GENAISSANCE OR SUCH SUBSIDIARY
CURRENTLY OWNS, AND (II) EITHER OWN, OR HAVE A PERPETUAL, ROYALTY-FREE LICENSE
TO USE, REPRODUCE, MODIFY, DISTRIBUTE AND/OR SUBLICENSE, TO THE EXTENT CURRENTLY
DONE IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED, THE
PROPRIETARY SOFTWARE AND SCHEDULE 3.20 LISTS EACH MATERIAL AGREEMENT PURSUANT TO
WHICH GENAISSANCE OR ANY SUBSIDIARY

 

22

--------------------------------------------------------------------------------


 


HAS SOLD, LICENSED, LEASED OR OTHERWISE TRANSFERRED OR GRANTED ANY INTEREST OR
RIGHTS IN OR TO ANY PORTION OF THE PROPRIETARY SOFTWARE.


 


(B)                                 EACH EMPLOYEE WHO HAS CREATED INVENTIONS OR
WORKS OF AUTHORSHIP (“WORKS”) IN THE REGULAR COURSE OF SUCH EMPLOYEE’S
EMPLOYMENT USING GENAISSANCE’S OR ANY SUBSIDIARY’S FACILITIES AND RESOURCES OR
ANY EMPLOYEE WHO IN THE REGULAR COURSE OF HIS EMPLOYMENT MAY CREATE WORKS AND
ALL CONSULTANTS HAVE SIGNED AN ASSIGNMENT OR SIMILAR AGREEMENT WITH GENAISSANCE
OR ITS SUBSIDIARY CONFIRMING ITS OWNERSHIP OF OR, IN THE ALTERNATE, TRANSFERRING
AND ASSIGNING TO IT, ALL RIGHT, TITLE AND INTEREST IN AND TO WORKS CREATED IN
THE REGULAR COURSE OF SUCH EMPLOYEE’S EMPLOYMENT USING GENAISSANCE’S OR SUCH
SUBSIDIARY’S FACILITIES AND RESOURCES, INCLUDING COPYRIGHT AND OTHER
INTELLECTUAL PROPERTY RIGHTS THEREIN.  EACH INDIVIDUAL CONSULTANT TO GENAISSANCE
OR ANY SUBSIDIARY HAS SIGNED AN ASSIGNMENT OR SIMILAR AGREEMENT WITH GENAISSANCE
OR THE SUBSIDIARY CONFIRMING ITS OWNERSHIP OF OR, IN THE ALTERNATE, TRANSFERRING
AND ASSIGNING TO IT, ALL RIGHT, TITLE AND INTEREST IN AND TO WORKS WHICH ARE
MATERIAL TO THE BUSINESS OF GENAISSANCE OR SUCH SUBSIDIARY AS CURRENTLY
CONDUCTED AND WHICH WORKS SUCH CONSULTANT CREATED IN THE COURSE OF SUCH
CONSULTANT’S WORK FOR GENAISSANCE OR THE RELEVANT SUBSIDIARY.


 


3.21                        TITLE TO TANGIBLE ASSETS.  EACH OF GENAISSANCE AND
ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO ITS TANGIBLE PROPERTIES AND
ASSETS AND GOOD AND MARKETABLE TITLE TO ALL ITS LEASEHOLD ESTATES, IN EACH CASE
SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.


 


3.22                        CONDITION OF PROPERTIES.  ALL FACILITIES, MACHINERY,
EQUIPMENT, FIXTURES, VEHICLES AND OTHER PROPERTIES OWNED OR LEASED BY
GENAISSANCE OR ANY SUBSIDIARY (A) ARE IN GOOD OPERATING CONDITION AND REPAIR,
REASONABLY FIT AND USABLE FOR THE PURPOSES FOR WHICH THEY ARE BEING USED AND
ADEQUATE AND SUFFICIENT FOR ITS BUSINESS AS NOW CONDUCTED AND (B) CONFORM IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ORDINANCES, REGULATIONS AND LAWS.


 


3.23                        INSURANCE.  GENAISSANCE’S AND ITS SUBSIDIARIES’
PROPERTIES ARE INSURED, IN THE REASONABLE JUDGMENT OF GENAISSANCE, AGAINST SUCH
LOSSES AND WITH SUCH INSURERS AS ARE PRUDENT WHEN CONSIDERED IN LIGHT OF THE
NATURE OF THE PROPERTIES AND THE BUSINESS OF GENAISSANCE AND ITS SUBSIDIARIES AS
NOW CONDUCTED.  SCHEDULE 3.23 SETS FORTH A TRUE AND COMPLETE LISTING OF ALL SUCH
COMMERCIAL INSURANCE POLICIES AS IN EFFECT ON THE DATE HEREOF, INCLUDING IN EACH
CASE THE APPLICABLE COVERAGE LIMITS, DEDUCTIBLES AND THE POLICY EXPIRATION
DATES.  NO NOTICE OF ANY TERMINATION OR THREATENED TERMINATION OF ANY OF SUCH
POLICIES HAS BEEN RECEIVED AND SUCH POLICIES ARE IN FULL FORCE AND EFFECT. 
EXCEPT AS SET FORTH IN SCHEDULE 3.23, THERE IS NO MATERIAL CLAIM BY GENAISSANCE
OR ANY SUBSIDIARY PENDING UNDER SUCH POLICIES.


 


3.24                        TRANSACTIONS WITH RELATED PARTIES.  NEITHER
GENAISSANCE NOR ANY SUBSIDIARY IS A PARTY TO ANY AGREEMENT WITH ANY OF THE
OFFICERS, DIRECTORS, OR GREATER THAN 5% SHAREHOLDERS OF GENAISSANCE OR ANY
SUBSIDIARY OR ANY AFFILIATE OR FAMILY MEMBER OF ANY OFFICER, DIRECTOR OR, TO
GENAISSANCE’S KNOWLEDGE, 5% SHAREHOLDER OF GENAISSANCE OR ANY SUBSIDIARY UNDER
WHICH IT: (I) LEASES ANY REAL OR PERSONAL PROPERTY (EITHER TO OR FROM SUCH
PERSON), (II) LICENSES TECHNOLOGY (EITHER TO OR FROM SUCH PERSON), (III) IS
OBLIGATED TO PURCHASE ANY TANGIBLE OR INTANGIBLE ASSET FROM OR SELL SUCH ASSET
TO SUCH PERSON, (IV) PURCHASES PRODUCTS OR SERVICES FROM SUCH PERSON OR (V) HAS
BORROWED MONEY FROM OR LENT MONEY TO SUCH PERSON.  NEITHER GENAISSANCE NOR ANY
SUBSIDIARY EMPLOYS AS AN EMPLOYEE OR ENGAGES AS A CONSULTANT ANY IMMEDIATE
FAMILY MEMBER OF ANY OF THE DIRECTORS, OFFICERS, OR, TO GENAISSANCE’S KNOWLEDGE,

 

23

--------------------------------------------------------------------------------


 


GREATER THAN 5% SHAREHOLDERS OF GENAISSANCE OR ANY SUBSIDIARY.  TO GENAISSANCE’S
KNOWLEDGE, THERE EXIST NO AGREEMENTS AMONG SHAREHOLDERS OF GENAISSANCE OR ANY
SUBSIDIARY TO ACT IN CONCERT WITH RESPECT TO THEIR VOTING OR HOLDING OF
GENAISSANCE’S OR ANY SUBSIDIARY’S SECURITIES.


 


3.25                        INTEREST IN COMPETITORS.  NEITHER GENAISSANCE NOR
ANY SUBSIDIARY HAS ANY INTEREST, EITHER BY WAY OF CONTRACT OR BY WAY OF
INVESTMENT (OTHER THAN AS HOLDER OF NOT MORE THAN 2% OF THE OUTSTANDING CAPITAL
STOCK OF A PUBLICLY TRADED PERSON) OR OTHERWISE, DIRECTLY OR INDIRECTLY, IN ANY
PERSON THAT (I) PROVIDES ANY SERVICES OR DESIGNS, PRODUCES OR SELLS ANY PRODUCT
OR PRODUCT LINES OR ENGAGES IN ANY ACTIVITY THAT COMPETES WITH ANY ACTIVITY
CURRENTLY CONDUCTED BY GENAISSANCE OR ANY OF ITS SUBSIDIARIES OR (II) HAS ANY
DIRECT OR INDIRECT INTEREST IN ANY ASSET OR PROPERTY, REAL OR PERSONAL, TANGIBLE
OR INTANGIBLE, OF GENAISSANCE OR ANY SUBSIDIARY.


 


3.26                        INTERNAL CONTROLS.  GENAISSANCE AND ITS SUBSIDIARIES
ARE IN MATERIAL COMPLIANCE WITH THE PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002
CURRENTLY APPLICABLE TO GENAISSANCE AND ITS SUBSIDIARIES.  GENAISSANCE AND ITS
SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.
GENAISSANCE AND ITS SUBSIDIARIES HAVE ESTABLISHED DISCLOSURE CONTROLS AND
PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR
GENAISSANCE AND ITS SUBSIDIARIES AND DESIGNED SUCH DISCLOSURE CONTROLS AND
PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING TO GENAISSANCE AND ITS
SUBSIDIARIES, ARE MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE
ENTITIES, PARTICULARLY DURING THE PERIOD IN WHICH GENAISSANCE AND ITS
SUBSIDIARIES MOST RECENTLY FILED PERIOD REPORT UNDER THE EXCHANGE ACT, AS THE
CASE MAY BE, IS BEING PREPARED.  GENAISSANCE AND ITS SUBSIDIARIES’ CERTIFYING
OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF GENAISSANCE AND ITS SUBSIDIARIES’
CONTROLS AND PROCEDURES AS OF THE END OF THE PERIOD COVERED BY THE MOST RECENTLY
FILED PERIODIC REPORT UNDER THE EXCHANGE ACT (SUCH DATE, THE “EVALUATION
DATE”).  GENAISSANCE AND ITS SUBSIDIARIES PRESENTED IN ITS MOST RECENTLY FILED
PERIODIC REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING
OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED
ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE,
THERE HAVE BEEN NO SIGNIFICANT CHANGES IN GENAISSANCE AND ITS SUBSIDIARIES’
INTERNAL CONTROLS OR, TO GENAISSANCE AND ITS SUBSIDIARIES’ KNOWLEDGE, IN OTHER
FACTORS THAT WOULD BE REASONABLY LIKELY TO SIGNIFICANTLY AFFECT GENAISSANCE AND
ITS SUBSIDIARIES’ INTERNAL CONTROLS.


 


3.27                        NO DIRECTED SELLING EFFORTS OR GENERAL
SOLICITATION.  NEITHER GENAISSANCE NOR ANY PERSON ACTING ON ITS BEHALF HAS
CONDUCTED ANY GENERAL SOLICITATION OR GENERAL ADVERTISING (AS THOSE TERMS ARE
USED IN REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF ANY OF THE
SECURITIES.


 


3.28                        PRIVATE PLACEMENT.  THE OFFER AND SALE OF THE
SECURITIES TO THE PURCHASERS AS CONTEMPLATED HEREBY IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE SECURITIES HAVE BEEN
REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND

 

24

--------------------------------------------------------------------------------


 


QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF
ALL APPLICABLE STATE SECURITIES LAWS.


 


3.29                        QUESTIONABLE PAYMENTS.  NEITHER GENAISSANCE, ANY
SUBSIDIARY, NOR, TO BORROWER’S KNOWLEDGE, ANY OF THEIR RESPECTIVE CURRENT OR
FORMER OFFICERS, DIRECTORS, OR, TO GENAISSANCE’S KNOWLEDGE, GREATER THAN 5%
SHAREHOLDERS, NOR, TO GENAISSANCE’S KNOWLEDGE, ANY OF THEIR RESPECTIVE CURRENT
OR FORMER EMPLOYEES OR AGENTS OR OTHER PERSONS ACTING ON THEIR BEHALF, HAS ON
BEHALF OF GENAISSANCE OR ANY SUBSIDIARY OR IN CONNECTION WITH THEIR RESPECTIVE
BUSINESSES: (A) USED ANY CORPORATE FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS,
ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY;
(B) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENTS TO ANY GOVERNMENTAL OFFICIALS
OR EMPLOYEES FROM CORPORATE FUNDS; (C) ESTABLISHED OR MAINTAINED ANY UNLAWFUL OR
UNRECORDED FUND OF CORPORATE MONIES OR OTHER ASSETS; (D) MADE ANY FALSE OR
FICTITIOUS ENTRIES ON THE BOOKS AND RECORDS OF GENAISSANCE OR ANY SUBSIDIARY; OR
(E) MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR
OTHER UNLAWFUL PAYMENT OF ANY NATURE.


 


3.30                        BROKERAGE.  THERE ARE NO CLAIMS FOR BROKERAGE
COMMISSIONS OR FINDER’S FEES OR SIMILAR COMPENSATION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT MADE BY OR
ON BEHALF OF GENAISSANCE OR ANY SUBSIDIARY, AND GENAISSANCE SHALL INDEMNIFY AND
HOLD THE PURCHASERS HARMLESS AGAINST ANY COSTS OR DAMAGES INCURRED AS A RESULT
OF ANY SUCH CLAIM.


 


3.31                        MATERIAL FACTS. THIS AGREEMENT, THE DISCLOSURE
SCHEDULES FURNISHED CONTEMPORANEOUSLY HEREWITH, AND THE CERTIFICATES OR WRITTEN
STATEMENTS REQUIRED HEREUNDER TO BE FURNISHED TO THE PURCHASERS AT THE CLOSING
BY OR ON BEHALF OF GENAISSANCE OR ANY SUBSIDIARY, TAKEN AS A WHOLE, DO NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


 


3.32                        FOREIGN ASSETS CONTROL REGULATIONS, ETC.  NEITHER
THE PAYMENT BY THE PURCHASERS TO THE CO-BORROWERS CONTEMPLATED HEREUNDER NOR THE
USE OF THE PROCEEDS OF THE SECURITIES WILL VIOLATE THE TRADING WITH THE ENEMY
ACT, AS AMENDED, OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED
STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) OR ANY
ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO.  WITHOUT LIMITING THE
FOREGOING, NEITHER GENAISSANCE NOR ANY SUBSIDIARY OF GENAISSANCE (I) IS OR WILL
BECOME A BLOCKED PERSON DESCRIBED IN SECTION 1 OF EXECUTIVE ORDER 13224 OF
SEPTEMBER 23, 2001 BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS
WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001))
OR (II) KNOWINGLY ENGAGES OR WILL ENGAGE IN ANY DEALINGS OR TRANSACTIONS WITH
ANY SUCH BLOCKED PERSON.


 


4.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.


 

Each of the Purchasers hereby, severally and not jointly, represents and
warrants to the Co-Borrowers as follows:

 


4.1                               ORGANIZATION.  SUCH PURCHASER IS A COMPANY OR
PARTNERSHIP, AS THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION.

 

25

--------------------------------------------------------------------------------


 


4.2                               AUTHORIZATION.  SUCH PURCHASER HAS THE COMPANY
OR PARTNERSHIP, AS THE CASE MAY BE, POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A SIGNATORY,
AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, ALL OF WHICH HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE COMPANY OR PARTNERSHIP, AS THE CASE MAY BE,
ACTION.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
SIGNATORY HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH PURCHASER
AND EACH OF THEM CONSTITUTES A VALID AND BINDING AGREEMENT OF SUCH PURCHASER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


4.3                               ACCESS TO INFORMATION.  SUCH PURCHASER AND ITS
REPRESENTATIVES, IF ANY, HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM REPRESENTATIVES OF GENAISSANCE CONCERNING ITS BUSINESSES AND
CONDITIONS (FINANCIAL AND OTHER) AND THE TERMS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, SUCH PURCHASER SHALL BE ENTITLED TO RELY ON THE
REPRESENTATIONS AND WARRANTIES MADE BY THE CO-BORROWERS IN, AND IN CONNECTION
WITH, THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, REGARDLESS OF ANY
INVESTIGATION OF THE CO-BORROWERS OR ANY OF THEIR RESPECTIVE AFFILIATES BY SUCH
PURCHASER, AND NO SUCH INVESTIGATION SHALL LIMIT ANY RIGHTS TO INDEMNIFICATION
HEREUNDER.


 


4.4                               ACCREDITED INVESTOR.  SUCH PURCHASER IS AN
“ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN RULE 501 UNDER THE SECURITIES
ACT.


 


4.5                               INVESTMENT INTENT.


 


(A)                                  SUCH PURCHASER IS ACQUIRING THE SECURITIES
FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY AND NOT FOR OR WITH A VIEW TO THE RESALE
OR DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT.  THE PURCHASER HAS
NOT ENTERED INTO ANY CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY
PERSON TO SELL, TRANSFER OR PLEDGE TO SUCH PERSON OR ANYONE ELSE ANY OF THE
SECURITIES AND SUCH PURCHASER HAS NO PRESENT PLANS OR INTENTIONS TO ENTER INTO
ANY SUCH CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT.  NOTWITHSTANDING
ANYTHING IN THIS SECTION 4.5(A) TO THE CONTRARY, NOTHING IN THIS SECTION 4.5(A)
SHALL REQUIRE SUCH PURCHASER TO HOLD ANY OF THE SECURITIES FOR ANY PERIOD OF
TIME.


 


(B)                                 SUCH PURCHASER HAS THE PRESENT FINANCIAL
ABILITY TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE SECURITIES, AND SUCH
PURCHASER HAS NO PRESENT NEED FOR IMMEDIATE LIQUIDITY IN SUCH INVESTMENT, AND
THE AMOUNT SO INVESTED DOES NOT CONSTITUTE A SUBSTANTIAL PORTION OF ITS
COMMITTED AND AVAILABLE CAPITAL.


 


(C)                                  SUCH PURCHASER, THROUGH ITS AGENTS AND
EMPLOYEES, HAS SUBSTANTIAL EXPERIENCE IN MAKING INVESTMENT DECISIONS OF THIS
TYPE AND/OR IS RELYING ON ITS OWN ADVISORS IN MAKING THIS INVESTMENT DECISION
AND, THEREFORE, EITHER ALONE OR TOGETHER WITH ITS ADVISORS, HAS SUCH KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SECURITIES.  SUCH
PURCHASER WAS NOT FORMED SOLELY FOR THE PURPOSE OF ACQUIRING THE SECURITIES IN
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.6                               SHORT SALES.  SUCH PURCHASER HAS NOT, AND HAS
CAUSED ITS AFFILIATES NOT TO, DURING THE 15 DAYS PRIOR TO THE DATE OF THIS
AGREEMENT, DIRECTLY OR INDIRECTLY, TRADED IN THE

 

26

--------------------------------------------------------------------------------


 


COMMON STOCK OR ESTABLISHED ANY HEDGE OR OTHER POSITION IN THE COMMON STOCK THAT
IS OUTSTANDING ON THE CLOSING DATE AND THAT IS DESIGNED TO OR WOULD REASONABLY
BE EXPECTED TO LEAD TO OR RESULT IN A DISPOSITION OF COMMON STOCK OF GENAISSANCE
BY SUCH PURCHASER OR ANY OTHER PERSON ON OR BEFORE THE CLOSING DATE, NOR WILL
SUCH PURCHASER ENGAGE IN ANY HEDGING OR OTHER TRANSACTION ON OR BEFORE THE
CLOSING DATE WHICH IS DESIGNED TO OR WOULD REASONABLY BE EXPECTED TO LEAD TO OR
RESULT IN A DISPOSITION OF COMMON STOCK OF GENAISSANCE BY THE PURCHASER OR ANY
OTHER PERSON IN VIOLATION OF THE SECURITIES ACT.  SUCH PROHIBITED HEDGING OR
OTHER TRANSACTIONS WOULD INCLUDE WITHOUT LIMITATION EFFECTING ANY SHORT SALE OR
HAVING IN EFFECT ANY SHORT POSITION (WHETHER OR NOT SUCH SALE OR POSITION IS
AGAINST THE BOX AND REGARDLESS OF WHEN SUCH POSITION WAS ENTERED INTO) OR ANY
PURCHASE, SALE OR GRANT OF ANY RIGHT (INCLUDING WITHOUT LIMITATION ANY PUT OR
CALL OPTION) WITH RESPECT TO THE COMMON STOCK OF GENAISSANCE OR WITH RESPECT TO
ANY SECURITY (OTHER THAN A BROAD-BASED MARKET BASKET OR INDEX) THAT INCLUDES,
RELATES TO OR DERIVES ANY SIGNIFICANT PART OF ITS VALUE FROM THE COMMON STOCK OF
GENAISSANCE.


 


5.                                      COVENANTS AND AGREEMENTS OF THE
BORROWER.


 


5.1                               RESERVATION OF STOCK.  GENAISSANCE SHALL AT
ALL TIMES, WHILE THE WARRANTS ARE EXERCISABLE, RESERVE AND KEEP AVAILABLE OUT OF
ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK, SOLELY FOR THE PURPOSE OF
PROVIDING FOR THE EXERCISE OF THE WARRANTS, SUCH NUMBER OF SHARES OF COMMON
STOCK AS SHALL FROM TIME TO TIME EQUAL THE NUMBER OF SHARES SUFFICIENT TO PERMIT
THE FULL EXERCISE OF THE WARRANTS IN ACCORDANCE WITH THEIR TERMS WITHOUT REGARD
TO ANY EXERCISE OR CONVERSION LIMITATIONS THEREIN.


 


5.2                               INSPECTION.  FOR AS LONG AS THE NOTES ARE
OUTSTANDING, EACH OF THE CO-BORROWERS SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, PERMIT THE MAJORITY PURCHASERS, THROUGH THEIR REPRESENTATIVES
AND AGENTS, TO INSPECT ANY OF SUCH CO-BORROWER’S OR SUCH SUBSIDIARY’S
PROPERTIES, LICENSES, CORPORATE BOOKS AND FINANCIAL RECORDS, TO EXAMINE AND MAKE
COPIES OF THE BOOKS OF ACCOUNTS AND OTHER FINANCIAL RECORDS OF SUCH CO-BORROWER
AND EACH SUCH SUBSIDIARY AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF
THE CO-BORROWER AND EACH OF ITS SUBSIDIARIES WITH, AND TO BE ADVISED AS TO THE
SAME BY, THEIR RESPECTIVE OFFICERS AND ACCOUNTANTS AT SUCH REASONABLE TIMES AND
INTERVALS ON REASONABLE ADVANCE WRITTEN NOTICE TO SUCH CO-BORROWER; PROVIDED
THAT SUCH INSPECTIONS SHALL NOT OCCUR MORE THAN ONCE PER CALENDAR YEAR UNLESS AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; PROVIDED, HOWEVER, THAT
SUCH CO-BORROWER SHALL NOT DISCLOSE MATERIAL NONPUBLIC INFORMATION TO THE
MAJORITY PURCHASERS, THROUGH THEIR REPRESENTATIVES AND AGENTS, UNLESS PRIOR TO
DISCLOSURE OF SUCH INFORMATION SUCH CO-BORROWER IDENTIFIES SUCH INFORMATION AS
BEING MATERIAL NONPUBLIC INFORMATION AND PROVIDES THE APPLICABLE REPRESENTATIVES
AND AGENTS OF THE MAJORITY PURCHASERS WITH THE OPPORTUNITY TO ACCEPT OR REFUSE
TO ACCEPT SUCH MATERIAL NONPUBLIC INFORMATION AND THE MAJORITY PURCHASERS AND
THEIR APPLICABLE REPRESENTATIVES SHALL ENTER INTO AN APPROPRIATE CONFIDENTIALITY
AGREEMENT WITH SUCH CO-BORROWER WITH RESPECT THERETO.


 


5.3                               REPORTS.  FOR AS LONG AS THE NOTES ARE
OUTSTANDING, EACH OF THE CO-BORROWERS WILL FURNISH TO THE PURCHASERS SUCH
INFORMATION RELATING TO SUCH CO-BORROWER AND ITS SUBSIDIARIES AS FROM TIME TO
TIME MAY REASONABLY BE REQUESTED BY THE MAJORITY PURCHASERS; PROVIDED, HOWEVER,
THAT SUCH CO-BORROWER SHALL NOT DISCLOSE MATERIAL NONPUBLIC INFORMATION TO THE
MAJORITY PURCHASERS, OR TO ADVISORS TO OR REPRESENTATIVES OF THE MAJORITY
PURCHASERS, UNLESS

 

27

--------------------------------------------------------------------------------


 


PRIOR TO DISCLOSURE OF SUCH INFORMATION SUCH CO-BORROWER IDENTIFIES SUCH
INFORMATION AS BEING MATERIAL NONPUBLIC INFORMATION AND PROVIDES THE MAJORITY
PURCHASERS, SUCH ADVISORS AND REPRESENTATIVES WITH THE OPPORTUNITY TO ACCEPT OR
REFUSE TO ACCEPT SUCH MATERIAL NONPUBLIC INFORMATION FOR REVIEW AND ANY MAJORITY
PURCHASER WISHING TO OBTAIN SUCH INFORMATION SHALL ENTER INTO AN APPROPRIATE
CONFIDENTIALITY AGREEMENT WITH SUCH CO-BORROWER WITH RESPECT THERETO.


 


5.4                               BOARD OBSERVER RIGHTS.  FOR SO LONG AS THE
NOTES ARE OUTSTANDING, GENAISSANCE SHALL (I) GIVE THE MAJORITY PURCHASERS
WRITTEN NOTICE OF EACH MEETING OF GENAISSANCE’S BOARD OF DIRECTORS AND EACH
COMMITTEE THEREOF AT LEAST AT THE SAME TIME AND IN THE SAME MANNER AS NOTICE IS
GIVEN TO THE DIRECTORS, AND GENAISSANCE SHALL PERMIT ONE REPRESENTATIVE OF THE
MAJORITY PURCHASERS TO ATTEND AS AN OBSERVER ALL MEETINGS OF GENAISSANCE’S BOARD
OF DIRECTORS AND ALL COMMITTEES THEREOF; PROVIDED THAT IN THE CASE OF TELEPHONIC
MEETINGS CONDUCTED IN ACCORDANCE WITH GENAISSANCE’S BYLAWS AND APPLICABLE LAW,
THE MAJORITY PURCHASERS’ REPRESENTATIVE SHALL BE GIVEN THE OPPORTUNITY TO LISTEN
TO SUCH TELEPHONIC MEETINGS AND (II) CAUSE ITS BOARD OF DIRECTORS TO HOLD
MEETINGS AT LEAST QUARTERLY.  THE MAJORITY PURCHASERS’ REPRESENTATIVE SHALL BE
ENTITLED TO RECEIVE ALL WRITTEN MATERIALS AND OTHER INFORMATION (INCLUDING
WITHOUT LIMITATION COPIES OF MEETING MINUTES) GIVEN TO DIRECTORS IN CONNECTION
WITH SUCH MEETINGS AT THE SAME TIME SUCH MATERIALS AND INFORMATION ARE GIVEN TO
THE DIRECTORS.  IF GENAISSANCE PROPOSES TO TAKE ANY ACTION BY WRITTEN ACTION IN
LIEU OF A MEETING OF ITS BOARD OF DIRECTORS OR OF ANY COMMITTEE THEREOF,
GENAISSANCE SHALL GIVE WRITTEN NOTICE THEREOF TO THE MAJORITY PURCHASERS’
REPRESENTATIVE AND EACH OF GENAISSANCE’S DIRECTORS PRIOR TO THE EFFECTIVE DATE
OF SUCH WRITTEN ACTION DESCRIBING IN REASONABLE DETAIL THE NATURE AND SUBSTANCE
OF SUCH ACTION.  THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PAY THE REASONABLE
AND DOCUMENTED OUT-OF-POCKET EXPENSES OF THE MAJORITY PURCHASERS’ REPRESENTATIVE
INCURRED IN CONNECTION WITH ATTENDING SUCH BOARD AND COMMITTEE MEETINGS UP TO AN
AGGREGATE OF $5,000 PER CALENDAR YEAR.  GENAISSANCE SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO PROVIDE TO THE MAJORITY PURCHASERS THE SAME RIGHTS WITH RESPECT
TO SUCH SUBSIDIARY (INCLUDING WITHOUT LIMITATION RELATING TO NOTICE OF AND
ATTENDANCE AT MEETING OF THE BOARD OF DIRECTORS OF SUCH SUBSIDIARY) AS PROVIDED
BY GENAISSANCE TO THE MAJORITY PURCHASERS HEREUNDER.  NOTWITHSTANDING THE
FOREGOING OR ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE MAJORITY PURCHASERS’
REPRESENTATIVE MAY BE EXCLUDED FROM ACCESS TO ANY MATERIAL OR MEETING OR PORTION
THEREOF IF GENAISSANCE’S BOARD OF DIRECTORS OR THE BOARD OF DIRECTORS OF ANY
SUBSIDIARY OF GENAISSANCE (OR, IN EACH CASE, ANY COMMITTEE THEREOF) DETERMINES
IN GOOD FAITH THAT SUCH EXCLUSION IS REASONABLY NECESSARY TO PRESERVE
GENAISSANCE’S ATTORNEY-CLIENT PRIVILEGE OR IS REQUIRED IN ORDER TO COMPLY WITH
APPLICABLE SECURITIES LAWS, INCLUDING REGULATION FD.  NOTWITHSTANDING ANYTHING
HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS TO THE CONTRARY, GENAISSANCE SHALL
NOT PROVIDE ANY MATERIALS (EXCEPT FOR THE NOTICES REQUIRED UNDER THIS
SECTION 5.4, WHICH NOTICES TO THE MAJORITY PURCHASERS SHALL HAVE ANY MATERIAL
NON-PUBLIC INFORMATION CONTAINED THEREIN REDACTED BY GENAISSANCE PRIOR TO
DELIVERY TO THE MAJORITY PURCHASERS) UNDER THIS SECTION 5.4 TO THE MAJORITY
PURCHASERS UNLESS THE MAJORITY PURCHASERS SHALL HAVE EITHER (X) NOTIFIED
GENAISSANCE IN WRITING OF ITS DESIRE TO EXERCISE ITS OBSERVER RIGHTS HEREUNDER
UNTIL FURTHER NOTICE BY THE MAJORITY PURCHASERS, OR (Y) SPECIFICALLY REQUESTED
SUCH MATERIALS FROM GENAISSANCE.


 


5.5                               AFFIRMATIVE COVENANTS.  FOR SO LONG AS ANY
AMOUNT DUE UNDER THE NOTES IS OUTSTANDING, EACH OF THE CO-BORROWERS HEREBY
COVENANTS AND AGREES AS FOLLOWS:

 

28

--------------------------------------------------------------------------------


 


(A)                                  GENAISSANCE SHALL, AND SHALL CAUSE EACH
SUBSIDIARY TO, (I) CONDUCT ITS OPERATIONS IN THE ORDINARY COURSE OF BUSINESS,
(II) KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND ALL MATERIAL
RIGHTS, FRANCHISES, INTELLECTUAL PROPERTY RIGHTS AND GOODWILL NECESSARY TO
OPERATE ITS BUSINESSES, AND (III) MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT
ITS BUSINESS IN THOSE JURISDICTIONS IN WHICH THE FAILURE TO DO SO WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NOTWITHSTANDING THE
FOREGOING, GENAISSANCE MAY ENGAGE IN DISPOSITIONS OF THE NEW HAVEN BUSINESS, THE
NORTH CAROLINA BUSINESS OR LARK AS AND TO THE EXTENT CONTEMPLATED BY
SECTION 5.6(H);


 


(B)                                 GENAISSANCE SHALL AND SHALL CAUSE EACH
SUBSIDIARY TO PAY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES AND
LEVIES UPON IT OR ITS INCOME, PROFITS OR PROPERTY, EXCEPT THOSE THAT ARE BEING
CONTESTED IN GOOD FAITH AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN
SET ASIDE;


 


(C)                                  GENAISSANCE SHALL GIVE NOTICE TO THE
PURCHASERS IN WRITING WITHIN FIFTEEN (15) DAYS OF BECOMING ACTUALLY AWARE OF ANY
LITIGATION OR PROCEEDINGS THREATENED IN WRITING OR ANY PENDING LITIGATION AND
PROCEEDINGS NAMING IT OR ANY OF ITS SUBSIDIARIES OR TO WHICH IT OR ANY OF ITS
SUBSIDIARIES IS OR BECOMES A PARTY INVOLVING A CLAIM AGAINST ANY OF THEM THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, STATING THE
NATURE AND STATUS OF SUCH LITIGATION OR PROCEEDINGS, PROVIDED, HOWEVER, EXCEPT
AS PROVIDED UNDER SECTION 5.4 ABOVE, THAT THE PURCHASERS SHALL NOT BE PROVIDED
WITH MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR TO DISCLOSURE OF SUCH
MATERIAL NON-PUBLIC INFORMATION GENAISSANCE IDENTIFIES SUCH INFORMATION AS BEING
MATERIAL NONPUBLIC INFORMATION AND PROVIDES THE PURCHASERS WITH THE OPPORTUNITY
TO ACCEPT OR REFUSE TO ACCEPT SUCH MATERIAL NONPUBLIC INFORMATION AND ANY
PURCHASER WISHING TO OBTAIN SUCH INFORMATION ENTERS INTO AN APPROPRIATE
CONFIDENTIALITY AGREEMENT WITH GENAISSANCE WITH RESPECT THERETO;


 


(D)                                 GENAISSANCE SHALL AND SHALL CAUSE EACH
SUBSIDIARY TO PROMPTLY NOTIFY THE PURCHASERS IN WRITING OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT UNDER THE NOTES, THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT;


 


(E)                                  GENAISSANCE SHALL AND SHALL CAUSE EACH
SUBSIDIARY TO COMPLY WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS,
JUDGMENTS, INJUNCTIONS, DECREES OR AWARDS TO WHICH IT MAY BE SUBJECT EXCEPT
WHERE THE FAILURE TO SO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 

(f)                                    Genaissance shall and shall cause each
Subsidiary to use commercially reasonable efforts to do all things necessary to
maintain, preserve, protect and keep its properties in good repair, working
order and condition and use commercially reasonable efforts to make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be conducted in the manner as currently
conducted;

 

(g)                                 Genaissance shall promptly notify the
Purchasers in writing of any change in the business or the operations of
Genaissance or any of its Subsidiaries which would reasonably be expected to
have a Material Adverse Effect; and

 

29

--------------------------------------------------------------------------------


 

(h)                                 To the extent Genaissance is not subject to
the reporting requirements of the Exchange Act, Genaissance shall inform the
Purchasers in writing within three Business Days of the following material
developments: (i) entry by Genaissance or any Subsidiary into material
agreements or into any material amendment, modification or supplement to any
material agreement; (ii) any termination of any material agreement of
Genaissance or any Subsidiary; (iii) any termination or material adverse change
in Genaissance’s relationships with its key customers and suppliers; (iv) any
material change in the compensation payable to Genaissance’s Key Employees; and
(v) a sale, lease or transfer of any material portion of the assets of
Genaissance or any Subsidiary.

 


5.6                               NEGATIVE COVENANTS.  FOR SO LONG AS ANY AMOUNT
DUE UNDER THE NOTES IS OUTSTANDING AND UNTIL PAYMENT IN FULL IN CASH OF ALL
AMOUNTS PAYABLE BY THE CO-BORROWERS THEREUNDER, EACH OF THE CO-BORROWERS SHALL
NOT:


 


(A)                                  TAKE OR OMIT TO BE TAKEN ANY ACTION, OR
PERMIT ANY OF ITS SUBSIDIARIES TO TAKE OR TO OMIT TO TAKE ANY ACTION, WHICH
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(B)                                 AND SHALL CAUSE ITS SUBSIDIARIES NOT TO (I)
INCUR OR PERMIT TO EXIST ANY INDEBTEDNESS OTHER THAN PERMITTED INDEBTEDNESS AND
(II) PAY ANY INTEREST ON ANY INDEBTEDNESS (OTHER THAN WITH RESPECT TO PERMITTED
INDEBTEDNESS);


 

(c)                                  and shall cause its Subsidiaries not to
create, incur, assume or suffer to exist any Lien upon any of their respective
properties, whether now owned or hereafter acquired other than Permitted Liens;

 

(d)                                 and shall cause its Subsidiaries not to,
directly or indirectly, enter into or permit to exist any transaction or series
of related transactions (including, without limitation, the purchase, sale,
lease or exchange of any property or the rendering of any service) with, or for
the benefit of, any of their respective Affiliates, except for any such
transactions with any of their respective Affiliates which are entered into in
the ordinary course of business consistent with past practice and are on arm’s
length terms, in each case, other than, if no Event of Default shall then exist,
the declaration or payment of dividends on Genaissance’s Series A Preferred
Stock in accordance with the terms of Genaissance’s Series A Preferred Stock;

 

(e)                                  and except with respect to equitable
adjustments with respect to Genaissance’s Capital Stock provided for in their
governing instruments, as in effect on the date hereof, shall cause its
Subsidiaries not to, directly or indirectly, declare or pay any dividends or
make any other distributions on account of any shares of any class of its
Capital Stock now or hereafter outstanding (other than, if no Event of Default
shall then exist, the declaration or payment of dividends on Genaissance’s
Series A Preferred Stock in accordance with the terms of Genaissance’s Series A
Preferred Stock), or set aside or otherwise deposit or invest any sums for such
purpose;

 

(f)                                    and shall cause its Subsidiaries not to,
directly or indirectly, redeem, retire, defease, purchase or otherwise acquire
any shares of any class of its Capital Stock (or set aside or otherwise deposit
or invest any sums for such purpose) for any consideration or apply or

 

30

--------------------------------------------------------------------------------


 

set apart any sum, or make any other distribution (by reduction of capital or
otherwise) in respect of any such shares; provided, that Genaissance may
repurchase Capital Stock from a former employee in connection with the
termination or other departure of such employee provided that (A) such
repurchase is at cost and is made pursuant to a plan approved or adopted by a
majority of the Board of Directors of Genaissance, and (B) no such payment may
be made if a Default or Event of Default has occurred and is continuing;

 

(g)                                 authorize, create, designate, issue or sell
any (A) class or series of Capital Stock (including shares of treasury stock),
or (B) rights, options, warrants or other securities convertible into or
exercisable or exchangeable for Capital Stock, which, in the case of each of
clauses (A) and (B), such Capital Stock matures or is redeemable prior to the
maturity date of the Notes (and no such payment upon maturity or redemption of
such Capital Stock shall be paid until the Notes have been paid in full in
cash);

 

(h)                                 effect any Change of Control of Genaissance
or any Subsidiary; provided, however, Genaissance may sell or otherwise dispose
of its North Carolina Business, New Haven Business or Lark if all of the
following conditions are met to the extent applicable: (i) in all cases, written
notice specifying the material terms and conditions of the subject transaction
shall be provided to the Purchasers at least five (5) Business Days before the
execution of a definitive agreement therefore; (ii) in all cases, (x) the
consideration from such sale or disposition consists only of cash and/or shares
of Capital Stock, or (y) the Majority Purchasers shall have consented thereto in
writing; and (iii) in the case of a sale in which some or all of the
consideration consists of non-cash proceeds (including, without limitation,
Capital Stock) (assuming, in the case of non-cash proceeds other than Capital
Stock, the Majority Purchasers have consented thereto), (x) Genaissance uses its
commercially reasonable efforts to liquidate any such non-cash proceeds to the
extent necessary to fund repayment of the Notes under Section 2.5(b), and (y)
the Purchasers shall have a duly perfected, valid, binding and enforceable Lien
in all such non-cash proceeds pursuant to the Security Documents (including
without limitation Section 4.10(b) of the Security Agreements described in
clause (ii) of the definition thereof); and (iv) in the case of any Capital
Stock consideration (in addition to clause (iii) immediately preceding), (x)
such Capital Stock is then registered for resale under the Exchange Act or is
subject to registration rights substantially as favorable to Genaissance as the
registration rights provided to the Purchasers in the Registration Rights
Agreement, and (y) the average daily trading volume of the issuer of such
Capital Stock exceeds $1,000,000 based upon the volume weighted average price
measured over the 60 consecutive calendar days immediately preceding execution
of a definitive agreement governing such sale or disposition.  For purposes of
clarification, any sale or other disposition of the North Carolina Business, the
New Haven Business or Lark not permitted by the immediately preceding sentence
shall require the Majority Purchasers’ prior written consent, which may be
withheld in their reasonable discretion;

 

(i)                                     and shall cause its Subsidiaries not, to
make or own any Investment in any Person, including without limitation any joint
venture, other than:

 

(A)                              Permitted Investments;

 

(B)                                except as otherwise prohibited in
Section 5.6(p), operating deposit accounts with banks;

 

31

--------------------------------------------------------------------------------


 

(C)                                Hedging Agreements entered into in the
ordinary course of Genaissance’s financial planning and not for speculative
purposes; and

 

(D)                               any cash advance or capital contribution
between Genaissance and Lark; provided, that, the Purchasers have a first
priority, security interest in (x) any note, instrument or security evidencing
such advance or capital contribution and (y) except as otherwise permitted under
Section 5.6(p), any such cash advance or capital contribution;

 

(j)                                     and shall cause its Subsidiaries not to
cancel any liability or debt owed to it, except for consideration equal to or
exceeding the outstanding balance of such liability or debt, and in any event,
in the ordinary course of business;

 

(k)                                  and shall cause its Subsidiaries not to
liquidate or dissolve, except in connection with a transaction in which all of
such Subsidiary’s assets are transferred to Genaissance;

 

(l)                                     alter or amend the terms of
Genaissance’s Series A Preferred Stock in a manner adverse to the Purchasers;

 

(m)                               amend its or any Subsidiary’s certificate of
incorporation or by-laws in a manner adverse to the Purchasers;

 

(n)                                 and shall cause its Subsidiaries not to
amend any agreement if the amendment is reasonably likely to have a Material
Adverse Effect;

 

(o)                                 permit any Subsidiary to issue, sell or
otherwise dispose of any shares of its Capital Stock, or any warrants, options,
conversion rights or other rights to subscribe for, purchase or acquire such
Capital Stock; or

 

(p)                                 open, maintain, make deposits into or
withdraw funds from for its own use, or otherwise utilize, any depository
accounts unless (x) such account is subject to a Control Agreement, or (y) the
balance of such account, together with all other accounts maintained by the
Co-Borrowers not subject to a Control Agreement, at no time exceeds, from the
Closing Date through July 15, 2005, $525,000, and after July 15, 2005, $500,000,
and neither Co-Borrower shall make any deposits to, or otherwise, cause the
balance thereof to exceed, from the Closing Date through July 15, 2005,
$525,000, and after July 15, 2005, $500,000.

 


5.7                               USE OF PROCEEDS.  THE PROCEEDS FROM THE SALE
OF THE NOTES SHALL BE USED TO REPAY IN FULL ALL INDEBTEDNESS OWED TO COMERICA
UNDER THE COMERICA FACILITY AND FOR GENERAL CORPORATE PURPOSES.


 


5.8                               SEC FILINGS.  GENAISSANCE SHALL (I) MAINTAIN
ITS STATUS AS A REPORTING COMPANY UNDER THE EXCHANGE ACT, (II) FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF GENAISSANCE UNDER THE EXCHANGE ACT, AND (III) FURNISH TO
EACH PURCHASER UPON REQUEST (A) A WRITTEN STATEMENT BY GENAISSANCE THAT IT HAS
COMPLIED WITH THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT, (B) A COPY OF
GENAISSANCE’S MOST RECENT ANNUAL REPORT ON FORM 10-K OR QUARTERLY REPORT ON FORM
10-Q, AND (C) SUCH OTHER

 

32

--------------------------------------------------------------------------------


 


INFORMATION AS MAY BE REASONABLY REQUESTED IN ORDER TO AVAIL THE PURCHASER OF
ANY RULE OR REGULATION OF THE SECURITIES AND EXCHANGE COMMISSION THAT PERMITS
THE SALE OF RESTRICTED SECURITIES WITHOUT REGISTRATION.


 


5.9                               PRESS RELEASES.  ANY PRESS RELEASE OR OTHER
PUBLICITY CONCERNING THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS SHALL BE SUBMITTED TO THE NON-RELEASING PARTY FOR
COMMENT AT LEAST TWO (2) BUSINESS DAYS PRIOR TO ISSUANCE, UNLESS THE RELEASE IS
REQUIRED TO BE ISSUED WITHIN A SHORTER PERIOD OF TIME BY LAW OR PURSUANT TO THE
RULES OF A NATIONAL SECURITIES EXCHANGE, IN WHICH CASE, AS SOON AS PRACTICABLE
PRIOR TO ISSUANCE.


 


5.10                        CONSENTS.  GENAISSANCE SHALL, AND SHALL CAUSE ITS
SUBSIDIARIES TO, USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL
AUTHORIZATIONS, CONSENTS, WAIVERS, APPROVALS OR OTHER ACTIONS NECESSARY OR
DESIRABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO CAUSE THE
CONDITIONS TO GENAISSANCE’S OBLIGATION TO CLOSE TO BE SATISFIED.


 


5.11                        NO CONFLICTING AGREEMENTS.  GENAISSANCE WILL NOT,
AND WILL CAUSE ITS SUBSIDIARIES NOT TO, TAKE ANY ACTION, ENTER INTO ANY
AGREEMENT OR MAKE ANY COMMITMENT THAT WOULD BE REASONABLY LIKELY TO CONFLICT OR
INTERFERE IN ANY MATERIAL RESPECT WITH THE OBLIGATIONS TO THE PURCHASERS UNDER
THE TRANSACTION DOCUMENTS.


 


5.12                        LISTING OF UNDERLYING SHARES.  GENAISSANCE HEREBY
AGREES, PROMPTLY FOLLOWING THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, TO TAKE SUCH ACTION TO CAUSE THE WARRANT SHARES TO BE
LISTED ON THE NASDAQ NATIONAL MARKET AS PROMPTLY AS POSSIBLE BUT NO LATER THAN
THE EFFECTIVE DATE OF THE REGISTRATION CONTEMPLATED BY THE REGISTRATION RIGHTS
AGREEMENT.  GENAISSANCE FURTHER AGREES THAT IF GENAISSANCE APPLIES TO HAVE ITS
COMMON STOCK OR OTHER SECURITIES TRADED ON ANY OTHER PRINCIPAL STOCK EXCHANGE OR
MARKET, IT WILL INCLUDE IN SUCH APPLICATION THE WARRANT SHARES AND WILL TAKE
SUCH OTHER ACTION AS IS NECESSARY TO CAUSE SUCH COMMON STOCK TO BE SO LISTED.


 


5.13                        FURTHER ASSURANCES.  AT THE PURCHASERS’ REASONABLE
REQUEST, GENAISSANCE SHALL AND SHALL CAUSE EACH SUBSIDIARY TO, AT ITS OWN
EXPENSE, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE
PURCHASERS FROM TIME TO TIME SUCH OTHER DOCUMENTATION, CONSENTS, AUTHORIZATIONS
AND APPROVALS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASERS AS
THE PURCHASERS SHALL REASONABLY DEEM NECESSARY OR APPROPRIATE TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED IN ANY OF THE TRANSACTION DOCUMENTS AND/OR OBTAIN THE
BENEFITS OF THE SECURITY DOCUMENTS, SUBJECT TO THE TERMS AND CONDITIONS STATED
THEREIN.


 


5.14                        FINANCIAL STATEMENTS, ETC.  TO THE EXTENT
GENAISSANCE IS NOT SUBJECT TO THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT,
GENAISSANCE SHALL DELIVER TO PURCHASERS THE FOLLOWING FINANCIAL STATEMENTS AS
AND WHEN INDICATED BELOW:


 


(A)                                  MONTHLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF EACH OF MONTH, A CONSOLIDATED
(AND IF GENAISSANCE PREPARES OR IS REQUIRED TO DO SO, A CONSOLIDATING STATEMENT
OF INCOME) STATEMENT OF INCOME OF GENAISSANCE AND ITS SUBSIDIARIES FOR SUCH
MONTHLY PERIOD AND FOR THE PERIOD FROM THE BEGINNING OF THE RESPECTIVE FISCAL
YEAR TO THE END OF SUCH PERIOD AND THE RELATED CONSOLIDATED BALANCE SHEET (OR
CONSOLIDATING BALANCE SHEET, AS

 

33

--------------------------------------------------------------------------------


 


THE CASE MAY BE) OF GENAISSANCE AND ITS SUBSIDIARIES AS AT THE END OF SUCH
PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS (OR CONSOLIDATING STATEMENTS OF
INCOME AND CASH FLOWS, AS THE CASE MAY BE) FOR THE CORRESPONDING PERIOD IN THE
PRECEDING FISCAL YEAR TO THE EXTENT SUCH FINANCIAL STATEMENTS ARE AVAILABLE.


 


(B)                                 QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE (3)
QUARTERLY FISCAL PERIODS OF EACH FISCAL YEAR, A CONSOLIDATED STATEMENT OF INCOME
AND CASH FLOWS (AND, IF SO PREPARED OR REQUIRED TO BE PREPARED, A CONSOLIDATING
STATEMENT OF INCOME AND CASH FLOWS) OF GENAISSANCE AND ITS SUBSIDIARIES FOR SUCH
PERIOD AND FOR THE PERIOD FROM THE BEGINNING OF THE RESPECTIVE FISCAL YEAR TO
THE END OF SUCH PERIOD, AND THE RELATED CONSOLIDATED BALANCE SHEET (AND, IF SO
PREPARED OR REQUIRED TO BE PREPARED, CONSOLIDATING BALANCE SHEET) OF GENAISSANCE
AND ITS SUBSIDIARIES AS AT THE END OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOWS (OR CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS, AS THE CASE MAY BE)
FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR TO THE EXTENT SUCH
FINANCIAL STATEMENTS ARE AVAILABLE.


 


(C)                                  ANNUAL FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, AN AUDITED
CONSOLIDATED STATEMENT OF INCOME AND CASH FLOWS (AND IF GENAISSANCE SO PREPARES
OR IS REQUIRED TO DO SO, AUDITED CONSOLIDATING STATEMENT OF INCOME AND CASH
FLOWS) OF GENAISSANCE AND ITS SUBSIDIARIES FOR SUCH YEAR AND THE RELATED AUDITED
CONSOLIDATED BALANCE SHEET (AND, IF PREPARED OR REQUIRED TO BE PREPARED, THE
AUDITED CONSOLIDATING BALANCE SHEET) OF GENAISSANCE AND ITS SUBSIDIARIES AT THE
END OF SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING INFORMATION AS OF THE END OF AND FOR THE PRECEDING FISCAL YEAR TO
THE EXTENT SUCH FINANCIAL STATEMENTS ARE AVAILABLE, ACCOMPANIED BY AN OPINION,
WITHOUT A GOING CONCERN OR SIMILAR QUALIFICATION OR EXCEPTION AS TO SCOPE OR
OTHER MATERIAL QUALIFICATION OR EXCEPTION, THEREON OF GENAISSANCE’S AUDITORS
(WHICH AUDITORS SHALL BE REASONABLY ACCEPTABLE TO THE PURCHASERS), WHICH OPINION
SHALL STATE, IN SUBSTANCE, THAT SAID AUDITED FINANCIAL STATEMENTS FAIRLY PRESENT
IN ALL MATERIAL RESPECTS THE CONSOLIDATED AND CONSOLIDATING FINANCIAL CONDITION,
AS THE CASE MAY BE, RESULTS OF OPERATIONS AND CASH FLOWS OF GENAISSANCE AND ITS
SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH FISCAL YEAR IN CONFORMITY WITH
GAAP.


 


5.15.                     REMOVAL OF LEGENDS.  UPON THE EARLIER OF (I)
REGISTRATION FOR RESALE PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT AND
RECEIPT BY GENAISSANCE OF A PURCHASER’S WRITTEN CONFIRMATION THAT SUCH WARRANT
SHARES WILL NOT BE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT OR (II) RULE 144(K) BECOMING AVAILABLE,
GENAISSANCE SHALL, UPON A PURCHASER’S WRITTEN REQUEST AND ITS DELIVERY OF A
CUSTOMARY REPRESENTATION LETTER REGARDING NON-AFFILIATE STATUS, PROMPTLY CAUSE
CERTIFICATES EVIDENCING THE PURCHASER’S WARRANT SHARES, IN THE CASE OF CLAUSE
(I) OR (II), OR WARRANTS, IN THE CASE OF CLAUSE (II), TO BE REPLACED WITH
CERTIFICATES WHICH DO NOT BEAR SUCH RESTRICTIVE LEGENDS.  WHEN GENAISSANCE IS
REQUIRED TO CAUSE UNLEGENDED CERTIFICATES TO REPLACE PREVIOUSLY ISSUED LEGENDED
CERTIFICATES, IF UNLEGENDED CERTIFICATES ARE NOT DELIVERED TO A PURCHASER WITHIN
THREE (3) BUSINESS DAYS OF SUBMISSION BY THAT PURCHASER OF LEGENDED
CERTIFICATE(S) TO GENAISSANCE’S TRANSFER AGENT TOGETHER WITH A REPRESENTATION
LETTER IN CUSTOMARY FORM, GENAISSANCE SHALL BE LIABLE TO THE PURCHASER FOR
LIQUIDATED DAMAGES IN AN AMOUNT EQUAL TO 1.0% OF THE PRINCIPAL AMOUNT OF THE
NOTE PURCHASED BY

 

34

--------------------------------------------------------------------------------


 


SUCH PURCHASER FOR EACH THIRTY (30) DAY PERIOD (OR PORTION THEREOF) BEYOND SUCH
THREE (3) BUSINESS DAYS THAT THE UNLEGENDED CERTIFICATES HAVE NOT BEEN SO
DELIVERED.


 


5.16.                     SENIOR NOTE STATUS.  THE INDEBTEDNESS REPRESENTED BY
THE NOTES SHALL BE SENIOR TO ANY AND ALL INDEBTEDNESS OF GENAISSANCE OR ANY
SUBSIDIARY, WHETHER NOW EXISTING OR HEREAFTER ARISING, EXCEPT FOR (I) THE
EXISTING OBLIGATIONS TO CII PURSUANT TO THE CII FINANCING AND (II) ANY PURCHASE
MONEY OBLIGATIONS AND CAPITAL LEASE OBLIGATIONS NOT TO EXCEED THE PRINCIPAL
AMOUNT OF $400,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING.


 


5.17.                     PRE-EMPTIVE RIGHTS.


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 5.17(C)
HEREOF, IF GENAISSANCE PROPOSES TO ISSUE OR SELL ANY SHARES OF ITS CAPITAL STOCK
OR RIGHTS, OPTIONS OR WARRANTS TO PURCHASE SHARES OF ITS CAPITAL STOCK
(COLLECTIVELY, THE “OFFERED SECURITIES”), GENAISSANCE SHALL FIRST GIVE TO THE
PURCHASERS A NOTICE SETTING FORTH IN REASONABLE DETAIL THE PRICE AND OTHER TERMS
ON WHICH SUCH OFFERED SECURITIES ARE PROPOSED TO BE ISSUED OR SOLD, THE TERMS OF
SUCH OFFERED SECURITIES AND THE AMOUNT THEREOF PROPOSED TO BE ISSUED OR SOLD. 
THE PURCHASERS SHALL THEREAFTER HAVE THE PRE-EMPTIVE RIGHT, UPON WRITTEN NOTICE
GIVEN TO GENAISSANCE NO LATER THAN TWENTY (20) DAYS AFTER RECEIPT OF
GENAISSANCE’S NOTICE, TO PURCHASE THE NUMBER OF SUCH OFFERED SECURITIES SET
FORTH IN SUCH PURCHASER’S NOTICE TO GENAISSANCE (BUT IN NO EVENT MORE THAN SUCH
PURCHASER’S PROPORTIONATE SHARE THEREOF, AS OF THE DATE OF GENAISSANCE’S
NOTICE), FOR THE PRICE AND OTHER TERMS SET FORTH IN GENAISSANCE’S NOTICE.  IN
THE EVENT ANY OF THE PURCHASERS EXERCISE THEIR PRE-EMPTIVE RIGHTS PURSUANT TO
THIS SECTION 5.17, THE CLOSING OF THE PURCHASE AND SALE OF THE OFFERED
SECURITIES TO ANY SUCH PURCHASERS SHALL TAKE PLACE ON SUCH DATE, NO LESS THAN
TEN (10) AND NO MORE THAN THIRTY (30) DAYS AFTER THE EXPIRATION OF THE 20-DAY
PERIOD REFERRED TO ABOVE, AS GENAISSANCE MAY DETERMINE; PROVIDED, THAT
GENAISSANCE SHALL GIVE THE PURCHASING PURCHASERS PROMPT PRIOR NOTICE OF SUCH
DATE.


 


(B)                                 FROM THE EXPIRATION OF THE 20-DAY PERIOD
FIRST REFERRED TO IN SECTION 5.17(A) AND FOR A PERIOD OF NINETY (90) DAYS
THEREAFTER, GENAISSANCE MAY OFFER, ISSUE AND SELL TO ANY PERSON, OFFERED
SECURITIES HAVING THE TERMS SET FORTH IN GENAISSANCE’S NOTICE RELATING TO SUCH
OFFERED SECURITIES FOR A PRICE AND ON OTHER TERMS NO LESS FAVORABLE TO
GENAISSANCE, AND INCLUDING NO LESS CASH, THAN THOSE SET FORTH IN SUCH NOTICE
(WITHOUT DEDUCTION FOR REASONABLE UNDERWRITING, SALES AGENCY AND SIMILAR FEES
PAYABLE IN CONNECTION THEREWITH); PROVIDED, FURTHER, THAT GENAISSANCE MAY NOT
ISSUE, GRANT OR SELL OFFERED SECURITIES IN AN AMOUNT GREATER THAN THE AMOUNT SET
FORTH IN SUCH NOTICE MINUS THE AMOUNT PURCHASED OR COMMITTED TO BE PURCHASED BY
THE PURCHASERS UPON EXERCISE OF THEIR PRE-EMPTIVE RIGHTS.


 

(c)                                  The provisions of Section 5.17(a) shall not
apply to (i) issuances to employees, officers, directors and consultants of
Genaissance of options to acquire Common Stock, restricted stock or other stock
awards pursuant to any stock option or restricted stock plan currently existing
or as amended or approved hereafter by the Board of Directors of Genaissance;
(ii) the issuance of Common Stock upon exercise of any of the stock options
specified in clause (i) above; (iii) the issuance of any shares of Common Stock
upon exercise of the Warrants; (iv) the issuance of any shares of Common Stock
or other securities of Genaissance upon conversion or exchange of any of the
outstanding shares of Genaissance’s Series A Preferred Stock or of any
securities issued directly or indirectly upon conversion or

 

35

--------------------------------------------------------------------------------


 

exchange thereof, in each case in accordance with Genaissance’s certificate of
incorporation; (v) the issuance of any shares of Common Stock upon exercise of
any warrants or options outstanding on the date hereof in accordance with their
respective terms; (vi) the issuance of any securities of Genaissance in
connection with (A) dividends or as a result of stock splits and similar
reclassifications, (B) acquisitions of any business, patents, patent rights,
intellectual property rights, products, product candidates or technology
(including by way of license), or (C) equipment lease financings; (vii) the
issuance of any securities of Genaissance in a public offering pursuant to an
effective registration statement; and (viii) any other issuance of securities of
Genaissance if and to the extent that the Majority Purchasers have waived in
writing the provisions of this Section 5.17 in respect thereof.

 


6.                                      PURCHASER’S CLOSING CONDITIONS.


 

The obligation of the Purchasers to purchase and pay for the Notes and the
Warrants on the Closing Date, as provided in Section 2 hereof, shall be subject
to the performance by each of the Co-Borrowers of its agreements theretofore to
be performed hereunder and to the satisfaction, prior thereto or concurrently
therewith, of the following further conditions (which may be waived in the sole
discretion of the Purchasers):

 


6.1                               REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF EACH CO-BORROWER CONTAINED IN THIS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL RESPECTS ON THE DATE HEREOF AND ON AND AS OF
THE CLOSING DATE AS THOUGH SUCH WARRANTIES AND REPRESENTATIONS WERE MADE AT AND
AS OF SUCH DATE, EXCEPT AS OTHERWISE AFFECTED BY THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


6.2                               COMPLIANCE WITH AGREEMENT, NO DEFAULT OR EVENT
OF DEFAULT.  EACH OF THE CO-BORROWERS SHALL HAVE PERFORMED AND COMPLIED WITH ALL
AGREEMENTS, COVENANTS AND CONDITIONS CONTAINED IN THIS AGREEMENT REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO OR ON THE CLOSING DATE.  NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST PRIOR TO OR AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED ON THE CLOSING DATE.


 


6.3                               OFFICERS’ CERTIFICATE.  THE PURCHASERS SHALL
HAVE RECEIVED A CERTIFICATE, DATED THE CLOSING DATE, SIGNED BY EACH OF THE
PRESIDENT AND THE CHIEF FINANCIAL OFFICER OR TREASURER OF EACH CO-BORROWER,
CERTIFYING THAT THE CONDITIONS SPECIFIED IN SECTIONS 6.1, 6.2 AND 6.4 HEREOF
HAVE BEEN FULFILLED.


 


6.4                               INJUNCTION.  NO JUDGMENT, WRIT, ORDER,
INJUNCTION, AWARD OR DECREE OF OR BY ANY COURT, OR JUDGE, JUSTICE OR MAGISTRATE,
INCLUDING ANY BANKRUPTCY COURT OR JUDGE, OR ANY ORDER OF OR BY ANY GOVERNMENTAL
AUTHORITY, SHALL HAVE BEEN ISSUED, AND NO ACTION OR PROCEEDING SHALL HAVE BEEN
INSTITUTED BY ANY GOVERNMENTAL AUTHORITY, ENJOINING OR PREVENTING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR IN THE OTHER TRANSACTION
DOCUMENTS.


 


6.5                               COUNSEL’S OPINION.  THE PURCHASERS SHALL HAVE
RECEIVED FROM GENAISSANCE’S COUNSEL, WILMER CUTLER PICKERING HALE AND DORR LLP,
AN OPINION, DATED THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT H
HERETO.

 

36

--------------------------------------------------------------------------------


 


6.6                               ADVERSE DEVELOPMENT.  SINCE DECEMBER 31, 2004,
THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT.


 


6.7                               LITIGATION.  NO PENDING LITIGATION SHALL EXIST
AGAINST GENAISSANCE OR ITS SUBSIDIARIES WHICH, IF SUCCESSFUL, WOULD BE
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT OR IMPAIR THE ABILITY
OF THE CO-BORROWERS TO REPAY THE NOTES.


 


6.8                               CONSENTS.  EACH OF THE CO-BORROWERS SHALL HAVE
OBTAINED ANY AND ALL REQUISITE CONSENTS AND/OR WAIVERS NECESSARY TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER TRANSACTION
DOCUMENTS.


 


6.9                               OTHER FEES AND EXPENSES.  EACH OF THE
CO-BORROWERS SHALL HAVE PAID TO THE PURCHASERS ALL OTHER AMOUNTS PAYABLE
HEREUNDER, INCLUDING THE PAYMENT TO LOWENSTEIN SANDLER PC, COUNSEL TO
PURCHASERS, OF $20,000 AS AN ADVANCE ON THE REASONABLE FEES AND EXPENSES
THEREOF.


 


6.10                        INSURANCE.  THE PURCHASERS SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO THEM THAT EACH OF THE CO-BORROWERS HAS IN
EFFECT COMMERCIALLY REASONABLE INSURANCE FOR A COMPANY OF ITS SIZE AND IN ITS
INDUSTRY, AND ANY NON-RENEWAL, CANCELLATION OR AMENDMENT RIDERS TO SUCH POLICIES
SHALL PROVIDE FOR TEN (10) DAYS ADVANCE WRITTEN NOTICE TO THE PURCHASERS.


 


6.11                        REPAYMENT OF COMERICA FACILITY AND OTHER BORROWED
MONEY INDEBTEDNESS.  GENAISSANCE SHALL HAVE PROVIDED EVIDENCE REASONABLY
SATISFACTORY TO THE PURCHASERS THAT (I) THE COMERICA FACILITY SHALL BE REPAID IN
FULL AT CLOSING WITH THE PROCEEDS OF THE NOTES AND (II) ALL OF GENAISSANCE’S
OTHER INDEBTEDNESS (OTHER THAN PERMITTED INDEBTEDNESS, INCLUDING, WITHOUT
LIMITATION, THE CII FINANCING AND OBLIGATIONS RELATING TO UP TO THE PRINCIPAL
AMOUNT OF $400,000 IN PURCHASE MONEY SECURITY INTERESTS AND CAPITAL LEASE
OBLIGATIONS) SHALL HAVE BEEN REPAID IN FULL AND ALL LIENS SECURING SUCH
INDEBTEDNESS SHALL HAVE BEEN TERMINATED.


 


6.12                        PAYOFF LETTER.  GENAISSANCE SHALL HAVE COMPLIED WITH
THE TERMS OF A PAYOFF LETTER EXECUTED BY GENAISSANCE AND COMERICA BANK, SUCH
TERMS TO BE REASONABLY SATISFACTORY TO THE PURCHASERS.


 


6.13                        SECURITY INTERESTS.  ALL ACTION NECESSARY OR
DETERMINED BY THE PURCHASERS TO BE NECESSARY TO CREATE AND PERFECT THE SECURITY
INTERESTS PURPORTED TO BE CREATED BY THE SECURITY DOCUMENTS SHALL HAVE BEEN
TAKEN OR COMPLETED, INCLUDING THE FILING OF UCC FINANCING STATEMENTS, DELIVERY
OF INSTRUMENTS OR SECURITIES AND DELIVERY OF “CONTROL” AGREEMENTS NECESSARY TO
ESTABLISH CONTROL OF DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS AS CONTEMPLATED BY
ARTICLES 8 AND 9 OF THE UCC.


 


6.14                        SECRETARY’S CERTIFICATE.  THE PURCHASERS SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE CLOSING DATE, SIGNED BY THE SECRETARY OR
ASSISTANT SECRETARY, AS THE CASE MAY BE, OF GENAISSANCE AND EACH SUBSIDIARY
CERTIFYING THAT (I) ITS CERTIFICATE OF INCORPORATION ANNEXED THERETO IS IN FULL
FORCE AND EFFECT WITHOUT ANY AMENDMENT, (II) THE BY-LAWS ANNEXED THERETO ARE
CORRECT AND COMPLETE AS IN EFFECT ON THE DATE THEREOF; AND (III) THE RESOLUTIONS
ANNEXED THERETO

 

37

--------------------------------------------------------------------------------


 


APPROVING THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY APPROVED BY THE
BOARD OF DIRECTORS OF SUCH PERSONS AND REMAIN IN FULL FORCE AND EFFECT.


 


6.15                        OTHER TRANSACTION DOCUMENTS.  IN ADDITION TO THE
DELIVERY OF THE NOTES AND THE WARRANTS AS CONTEMPLATED BY SECTION 2.4,
GENAISSANCE SHALL HAVE EXECUTED AND DELIVERED, OR CAUSED ITS SUBSIDIARIES TO
HAVE EXECUTED AND DELIVERED, TO THE PURCHASERS THE OTHER TRANSACTION DOCUMENTS.


 


7.                                      BORROWER’S CLOSING CONDITIONS.  THE
OBLIGATION OF THE CO-BORROWERS TO ISSUE THE NOTES AND THE WARRANTS ON THE
CLOSING DATE, AS PROVIDED IN SECTION 2 HEREOF, SHALL BE SUBJECT TO THE
SATISFACTION, PRIOR THERETO OR CONCURRENTLY THEREWITH, OF THE FOLLOWING FURTHER
CONDITIONS (WHICH MAY BE WAIVED IN THE SOLE DISCRETION OF THE CO-BORROWERS):


 

7.1.                            Representations and Warranties.  The
representations and warranties of the Purchasers contained in this Agreement
shall be true and correct in all respects on the date hereof and on and as of
the Closing Date as though such warranties and representations were made at and
as of such date.

 

7.2.                            Compliance with Obligations.  The Purchasers
shall have performed and complied with all agreements, covenants and conditions
contained in this Agreement required to be performed or complied with by them
prior to or on the Closing Date.

 

7.3.                            Transaction Documents.  The Purchasers shall
have executed and delivered to Genaissance the other Transaction Documents to
which they are a party.

 


8.                                      DEFAULT AND REMEDIES.


 


8.1                               EVENTS OF DEFAULTS.  AN “EVENT OF DEFAULT”
SHALL EXIST IF ONE OR MORE OF THE FOLLOWING CONDITIONS OR EVENTS SHALL OCCUR AND
BE CONTINUING (WHETHER OR NOT ANY OF THE FOLLOWING ARE WITHIN THE CONTROL OF
EITHER CO-BORROWER):


 

(I)                                     GENAISSANCE OR ANY SUBSIDIARY SHALL FAIL
TO PAY WHEN DUE (WHETHER AT STATED MATURITY OR AT A DATE FIXED FOR OPTIONAL OR
MANDATORY PREPAYMENT OR OTHERWISE) ANY PAYMENT OF PRINCIPAL, INTEREST, ANY FEE
OR ANY OTHER AMOUNT ON OR UNDER ANY OF THE NOTES OR ANY OTHER TRANSACTION
DOCUMENT;

 

(II)                                  ANY REPRESENTATION OR WARRANTY MADE BY
GENAISSANCE OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, OR IN ANY CERTIFICATE, FINANCING STATEMENT OR OTHER
DOCUMENT DELIVERED IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT
WHEN MADE OR DEEMED MADE;

 

(III)                               GENAISSANCE OR ANY SUBSIDIARY SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN (OTHER
THAN ANY PAYMENT DEFAULT WHICH IS GOVERNED BY CLAUSE (I) ABOVE) OR IN ANY OF THE
OTHER TRANSACTION DOCUMENTS AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF TEN (10) DAYS AFTER GENAISSANCE RECEIVED NOTICE OF SUCH FAILURE;

 

38

--------------------------------------------------------------------------------


 

(IV)                              GENAISSANCE OR ANY SUBSIDIARY SHALL BECOME
UNABLE, FAIL GENERALLY OR ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS AS
THEY BECOME DUE;

 

(V)                                 GENAISSANCE OR ANY SUBSIDIARY SHALL
(A) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(B) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (VI) OF THIS
SECTION, (C) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR GENAISSANCE OR ANY
SUBSIDIARY OR FOR ALL OR A SUBSTANTIAL PART OF THEIR RESPECTIVE ASSETS, (D) FILE
AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN
ANY SUCH PROCEEDING, (E) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS
OR (F) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(VI)                              AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (A) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF GENAISSANCE OR ANY SUBSIDIARY OR
THEIR RESPECTIVE DEBTS, OR OF ALL OR A SUBSTANTIAL PART OF THEIR RESPECTIVE
ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (B) THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
GENAISSANCE OR ANY SUBSIDIARY OR FOR ALL OR A SUBSTANTIAL PART OF THEIR
RESPECTIVE ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL
CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY
OF THE FOREGOING SHALL BE ENTERED;

 

(VII)                           GENAISSANCE OR ANY SUBSIDIARY SHALL FAIL TO
OBSERVE OR PERFORM ANY MATERIAL COVENANT, CONDITION OR AGREEMENT CONTAINED IN
ANY MATERIAL AGREEMENT, WHICH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
EQUAL TO THE LESSER OF (A) 30 DAYS AND (B) ANY APPLICABLE CURE PERIOD SET FORTH
IN SUCH MATERIAL AGREEMENT, IF IN ANY EVENT SUCH UNREMEDIED FAILURE WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (PROVIDED, HOWEVER, THE
FOREGOING SHALL NOT BE DEEMED TO LIMIT IN ANY RESPECT CLAUSE (X) BELOW);

 

(VIII)                        ANY MATERIAL AGREEMENT SHALL BE CANCELED OR
TERMINATED, OTHER THAN BY GENAISSANCE OR A SUBSIDIARY ACTING WITH THE CONSENT OF
GENAISSANCE IN THE ORDINARY COURSE OF BUSINESS, IF SUCH CANCELLATION OR
TERMINATION WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(IX)                                THERE SHALL HAVE OCCURRED AN ACCELERATION OF
THE STATED MATURITY OF ANY INDEBTEDNESS OF GENAISSANCE AND/OR ANY SUBSIDIARY OF
$300,000 OR MORE IN AGGREGATE PRINCIPAL AMOUNT (WHICH ACCELERATION IS NOT
RESCINDED, ANNULLED OR OTHERWISE CURED WITHIN TEN (10) DAYS OF RECEIPT BY
GENAISSANCE OR ANY SUBSIDIARY OF NOTICE OF SUCH ACCELERATION);

 

(X)                                   ANY LIENS CREATED BY THE SECURITY
DOCUMENTS SHALL AT ANY TIME NOT CONSTITUTE A VALID AND PERFECTED FIRST PRIORITY
LIEN (SUBJECT ONLY TO LIENS DESCRIBED IN CLAUSE (H) OF THE DEFINITION OF
“PERMITTED LIENS”) ON THE COLLATERAL INTENDED TO BE COVERED THEREBY (TO THE
EXTENT PERFECTION BY FILING, REGISTRATION, RECORDATION OR POSSESSION IS REQUIRED
HEREIN OR THEREIN) IN FAVOR OF THE PURCHASERS, FREE AND CLEAR OF ALL OTHER LIENS
(OTHER THAN THE PERMITTED LIENS), OR THE SECURITY DOCUMENTS SHALL FOR WHATEVER
REASON BE TERMINATED OR CEASE TO BE IN FULL

 

39

--------------------------------------------------------------------------------


 

FORCE AND EFFECT (EXCEPT IN ACCORDANCE WITH THEIR TERMS), OR THE ENFORCEABILITY
THEREOF OR ANY OTHER TRANSACTION DOCUMENT SHALL BE CONTESTED BY OR ON BEHALF OF
GENAISSANCE OR ANY SUBSIDIARY;

 

(XI)                                ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $300,000 (NET OF ANY AVAILABLE
INSURANCE PROCEEDS) SHALL BE RENDERED AGAINST GENAISSANCE OR ANY ONE OF ITS
SUBSIDIARIES AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR
ANY EFFECTIVE ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF GENAISSANCE OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;

 

(XII)                             A CHANGE OF CONTROL SHALL HAVE OCCURRED (OTHER
THAN THE SALE OF THE NORTH CAROLINA BUSINESS, THE NEW HAVEN BUSINESS OR LARK AS
PERMITTED BY SECTION 5.6(H) AND IN COMPLIANCE WITH THE MANDATORY PREPAYMENT
PROVISIONS OF THIS AGREEMENT); OR

 

(XIII)                          ANY MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED.

 


8.2                               REMEDIES.


 


(A)                                  IF ANY EVENT OF DEFAULT DESCRIBED IN
SECTION 8.1 SHALL HAVE OCCURRED, THE PRINCIPAL ON AND UNDER THE NOTES THEN
OUTSTANDING, TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND OTHER
OBLIGATIONS OF GENAISSANCE ACCRUED HEREUNDER AND UNDER THE OTHER TRANSACTION
DOCUMENTS, SHALL AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT PRESENTMENT,
DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY
GENAISSANCE ON ITS OWN BEHALF AND ON BEHALF OF ITS SUBSIDIARIES.


 


(B)                                 NO COURSE OF DEALING AND NO DELAY ON THE
PART OF ANY HOLDER OF ANY NOTE IN EXERCISING ANY RIGHT, POWER OR REMEDY SHALL
OPERATE AS A WAIVER THEREOF OR OTHERWISE PREJUDICE SUCH HOLDER’S RIGHTS, POWERS
OR REMEDIES.  NO RIGHT, POWER OR REMEDY CONFERRED BY THIS AGREEMENT OR BY ANY
OTHER TRANSACTION DOCUMENT UPON THE PURCHASERS SHALL BE EXCLUSIVE OF ANY OTHER
RIGHT, POWER OR REMEDY REFERRED TO HEREIN OR THEREIN OR NOW OR HEREAFTER
AVAILABLE AT LAW, IN EQUITY, BY STATUTE OR OTHERWISE.


 


9.                                      INDEMNIFICATION.


 


9.1                               INDEMNIFICATION OF THE PURCHASERS.  EACH OF
THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS THE
PURCHASERS, THE COLLATERAL AGENT AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
STOCKHOLDERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND AFFILIATES
(COLLECTIVELY, THE “INDEMNITEES”) AGAINST ANY AND ALL OUT-OF-POCKET LOSSES,
DAMAGES, LIABILITIES AND EXPENSES INCURRED IN CONNECTION WITH ANY AND ALL
BREACHES (EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL OF THE PURCHASER OR THE
COLLATERAL AGENT; FOR THE AVOIDANCE OF DOUBT, THE INDEMNIFICATION OBLIGATIONS OF
THE CO-BORROWERS CONTAINED IN THIS SECTION 9.1 SHALL NOT LIMIT THE CO-BORROWERS
RIGHT TO PURSUE A CAUSE OF ACTION AGAINST THE PURCHASERS FOR ANY BREACHES OF THE
PURCHASERS’ REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN THE
TRANSACTION DOCUMENTS), ACTIONS, SUITS, PROCEEDINGS INCLUDING INVESTIGATIONS AND
CLAIMS OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION OR
DELIVERY OF, ANY ADVANCE MADE UNDER, THE INDEBTEDNESS EVIDENCED BY, OR ANY
AMENDMENT, WAIVER OR CONSENT (WHETHER OR NOT SUCH AMENDMENT, WAIVER OR CONSENT
BECOMES EFFECTIVE) RELATING TO ALL OR ANY OF THE TRANSACTION DOCUMENTS,
INCLUDING

 

40

--------------------------------------------------------------------------------


 


(WITHOUT LIMITATION) ALL OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) (THE “INDEMNIFIED LIABILITIES”) IN
CONNECTION WITH:  (I) ANY BREACH OR EVENT OF DEFAULT UNDER OR WITH RESPECT TO
ANY TRANSACTION DOCUMENT, (II) ENFORCING, DEFENDING OR DECLARING ANY RIGHTS OR
REMEDIES UNDER THE TRANSACTION DOCUMENTS; AND (III) RESPONDING TO ANY SUBPOENA
OR OTHER LEGAL PROCESS OR PARTICIPATING (WHETHER VOLUNTARILY OR INVOLUNTARILY)
IN ANY LEGAL OR OTHER PROCEEDING OR INVESTIGATION OF ANY NATURE RELATING TO THE
TRANSACTION DOCUMENTS; AND ANY INSOLVENCY OR BANKRUPTCY OF GENAISSANCE OR ANY
SUBSIDIARY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, GENAISSANCE
SHALL, UPON DEMAND, PAY OR REIMBURSE EACH INDEMNITEE FOR ALL INDEMNIFIED COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED
THEREBY.  GENAISSANCE’S OBLIGATIONS UNDER THIS SECTION 9.1 SHALL SURVIVE THE
PAYMENT, TRANSFER, CONVERSION, CANCELLATION, ENFORCEMENT, AMENDMENT, WAIVER OR
RELEASE OF THE TRANSACTION DOCUMENTS.


 


10.                               MISCELLANEOUS.


 


10.1                        ASSIGNMENTS; PARTIES IN INTEREST.  EACH OF THE
TRANSACTION DOCUMENTS SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS OF THE PARTIES HERETO AND
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EACH PERSON WHO SHALL BE A
HOLDER OF THE NOTES FROM TIME TO TIME.  NEITHER GENAISSANCE NOR ANY SUBSIDIARY
MAY ASSIGN ANY OF THE TRANSACTION DOCUMENTS OR ANY OF THEIR RIGHTS, INTERESTS,
OR OBLIGATIONS THEREUNDER; UNLESS SIMULTANEOUSLY THEREWITH, THE NOTES, TOGETHER
WITH ALL ACCRUED AND UNPAID INTEREST THEREON, ARE REPAID IN CASH IN FULL;
PROVIDED, HOWEVER: (I) NO SUCH ASSIGNMENT SHALL RELIEVE GENAISSANCE OR SUCH
SUBSIDIARY OF ANY MATURED OR UNMATURED OBLIGATIONS HEREUNDER; AND (II) ANY SUCH
ASSIGNEE ASSUMES THE OBLIGATIONS UNDER THIS AGREEMENT IN A WRITING REASONABLY
SATISFACTORY TO THE PURCHASERS.  THE PURCHASERS MAY ASSIGN ANY OF ITS RIGHTS
UNDER ANY OF THE TRANSACTION DOCUMENTS OR PLEDGE OR GRANT A SECURITY INTEREST IN
THE NOTES AND ITS RIGHTS THEREUNDER, EXCEPT THAT THE PURCHASERS SHALL NOT ASSIGN
ANY OF THEIR RIGHTS UNDER ANY OF THE TRANSACTION DOCUMENTS TO A FOR-PROFIT
COMPANY ENGAGED IN THE BUSINESS OF RESEARCHING (INCLUDING, WITHOUT LIMITATION,
CONTRACT RESEARCH ORGANIZATIONS), DEVELOPING AND/OR COMMERCIALIZING
PHARMACEUTICAL OR BIOTECHNOLOGY PRODUCTS OR SERVICES THAT ARE THEN COMPETITIVE
WITH THE PRODUCTS OR SERVICES OF EITHER CO-BORROWER; PROVIDED, HOWEVER, THAT
SUCH TRANSFER COMPLIES WITH THE REQUIREMENTS OF APPLICABLE SECURITIES LAWS AND
THE TRANSFEREE AGREES TO BE BOUND BY, AND ENTITLED TO THE BENEFITS OF, SUCH
TRANSACTION DOCUMENT AS AN ORIGINAL PARTY THERETO.


 


10.2                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.3                        TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED
IN THE TRANSACTION DOCUMENTS ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING OR INTERPRETING THE TRANSACTION DOCUMENTS.


 


10.4                        NOTICES.  ANY NOTICE, REQUEST, DEMAND OR OTHER
COMMUNICATION REQUIRED OR PERMITTED UNDER THE TRANSACTION DOCUMENTS SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY TO
THE PARTY TO BE NOTIFIED, UPON THE DATE OF TRANSMITTAL OF SERVICES VIA TELECOPY
TO THE PARTY TO WHOM NOTICE IS GIVEN, OR ON THE THIRD DAY AFTER DEPOSIT IN THE
UNITED STATES POST OFFICE, BY REGISTERED OR CERTIFIED MAIL, WITH POSTAGE AND
FEES PREPAID.  ALL

 

41

--------------------------------------------------------------------------------


 


COMMUNICATIONS TO EITHER OF THE CO-BORROWERS AND TO THE PURCHASERS SHALL BE SENT
AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR AT SUCH OTHER ADDRESSES AS SUCH
CO-BORROWER OR THE PURCHASERS MAY DESIGNATE BY TEN DAYS’ ADVANCE WRITTEN NOTICE
TO THE OTHER PARTIES HERETO.


 

If to the Co-Borrowers:

 

Genaissance Pharmaceuticals, Inc.

Five Science Park

New Haven, CT  06511

Attention:  Chief Financial Officer

Telephone: (203) 773-1450

Telecopy:  (203) 786-3567

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA  02109

Attention:  Steven D. Singer, Esq.

Telephone: (617) 526-6000

Telecopy:  (617) 526-5000

 

If to Purchasers:

 

Xmark Opportunity Fund, L.P.

Xmark Opportunity Fund, Ltd.

Xmark JV Investment Partners, LLC

301 Tresser Boulevard

Suite 1320

Stamford, CT  06901

Attention:  Mitchell D. Kaye

Telephone:  (203) 653-2500

Telecopy:  (203) 653-2501

 

with a copy to:

 

Lowenstein Sandler PC

1251 Avenue of the Americas, 18th Floor

New York, NY  10020

Attention: Steven E. Siesser, Esq.

Telephone:  (973) 597-2500

Telecopy:  (973) 597-2400

 


10.5                        EXPENSES.  EACH OF THE CO-BORROWERS AGREES TO PAY OR
REIMBURSE THE PURCHASERS FOR:  (A) ALL REASONABLE AND DOCUMENTED COSTS, EXPENSES
AND OTHER CHARGES IN RESPECT

 

42

--------------------------------------------------------------------------------


 


OF ANY UCC SEARCHES PERFORMED BY A SERVICE FIRM, TO BE CHOSEN BY PURCHASERS IN
ITS SOLE DISCRETION, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND OTHER COLLATERAL SEARCHES AND FILINGS; (B) ALL REASONABLE AND
DOCUMENTED COSTS AND EXPENSES OF THE PURCHASERS, INCLUDING THE REASONABLE FEES
AND DISBURSEMENTS OF LOWENSTEIN SANDLER PC INCURRED IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS (WHETHER OR NOT CONSUMMATED) AND THE OTHER INSTRUMENTS AND
AGREEMENTS ENTERED INTO PURSUANT HERETO AND THERETO; (C) ALL REASONABLE AND
DOCUMENTED COSTS AND EXPENSES OF THE PURCHASERS INCLUDING THE REASONABLE FEES
AND DISBURSEMENTS OF ONE COUNSEL FOR THE MAJORITY PURCHASERS, INCURRED IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF ANY
MODIFICATION, SUPPLEMENT OR WAIVER OF THIS AGREEMENT AND ANY OTHER TRANSACTION
DOCUMENTS (WHETHER OR NOT CONSUMMATED); PROVIDED, HOWEVER, THAT GENAISSANCE
SHALL NOT BE REQUIRED TO PAY OR REIMBURSE THE PURCHASERS FOR ANY EXPENSES
INCURRED BY THE PURCHASERS IN CONNECTION WITH AN ASSIGNMENT BY THE PURCHASERS OF
ITS RIGHTS UNDER ANY OF THE TRANSACTION DOCUMENTS; (D) ALL REASONABLE AND
DOCUMENTED EXPENSES OF THE PURCHASERS INCLUDING THE FEES AND DISBURSEMENTS OF
ONE COUNSEL FOR THE MAJORITY PURCHASERS IN CONNECTION WITH (I) ANY DEFAULT AND
ANY ENFORCEMENT OR COLLECTION PROCEEDINGS RESULTING THEREFROM, INCLUDING,
WITHOUT LIMITATION, ALL MANNER OF PARTICIPATION IN OR OTHER INVOLVEMENT WITH (X)
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, FORECLOSURE, WINDING UP OR LIQUIDATION
PROCEEDINGS, (Y) JUDICIAL OR REGULATORY PROCEEDINGS AND (Z) WORKOUT,
RESTRUCTURING OR OTHER NEGOTIATIONS OR PROCEEDINGS (WHETHER OR NOT THE WORKOUT,
RESTRUCTURING OR TRANSACTION CONTEMPLATED THEREBY IS CONSUMMATED) AND (II) THE
ENFORCEMENT OF THIS SECTION 10.5; AND (E) ALL TRANSFER, STAMP, DOCUMENTARY OR
OTHER SIMILAR TAXES, ASSESSMENTS OR CHARGES LEVIED BY ANY GOVERNMENTAL OR
REVENUE AUTHORITY IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR ANY OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN AND ALL REASONABLE
AND DOCUMENTED COSTS, EXPENSES, TAXES, ASSESSMENTS AND OTHER CHARGES INCURRED IN
CONNECTION WITH ANY FILING, REGISTRATION, RECORDING OR PERFECTION OF ANY
SECURITY INTEREST CONTEMPLATED BY THE SECURITY AGREEMENTS OR ANY OTHER DOCUMENT
REFERRED TO THEREIN.  PAYMENTS UNDER THIS SECTION SHALL BE MADE PROMPTLY AND IN
ANY CASE NO LATER THAN THIRTY (30) DAYS AFTER WRITTEN DEMAND THEREFOR.


 


10.6                        AMENDMENTS AND WAIVERS.  THE TERMS OF THIS AGREEMENT
MAY BE AMENDED, MODIFIED OR WAIVED ONLY UPON THE WRITTEN CONSENT OF GENAISSANCE
AND THE MAJORITY PURCHASERS.


 


10.7                        ENTIRE AGREEMENT; SEVERABILITY.  THE TRANSACTION
DOCUMENTS CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS AMONG THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.  IF ANY
PROVISION OF ANY TRANSACTION DOCUMENT IS INVALID, ILLEGAL OR UNENFORCEABLE, THE
BALANCE OF THE TRANSACTION DOCUMENT SHALL REMAIN IN EFFECT, AND IF ANY PROVISION
IS INAPPLICABLE TO ANY PERSON OR CIRCUMSTANCE, IT SHALL NEVERTHELESS REMAIN
APPLICABLE TO ALL OTHER PERSONS AND CIRCUMSTANCES.


 


10.8                        SURVIVAL.  ANY TERM OR CONDITION SET FORTH IN THIS
AGREEMENT WHICH BY ITS TERMS OR CONTEXT SURVIVES ANY CLOSING DATE WILL SURVIVE
AND BE ENFORCEABLE ON AND AFTER THE CLOSING DATE.  IN NO WAY LIMITING THE
FOREGOING IT IS EXPRESSLY ACKNOWLEDGED THAT THIS AGREEMENT IS ALSO INTENDED AS A
LOAN AGREEMENT GOVERNING CERTAIN ASPECTS OF THE NOTES AND, THEREFORE, ALL OF THE
COVENANTS, REPRESENTATIONS, WARRANTIES, OBLIGATIONS AND CONDITIONS UNDERTAKEN
HEREUNDER SHALL

 

43

--------------------------------------------------------------------------------


 


SURVIVE FOR AS LONG AS ANY NOTE REMAINS OUTSTANDING AND, WITHOUT LIMITING THE
SURVIVAL OF ANY OTHER SECTIONS HEREUNDER PURSUANT TO ITS TERMS, IN THE CASE OF
SECTIONS 10.1, 10.4, 10.5, 10.6, 10.7, 10.9, 10.10 AS WELL AS THIS SECTION 10.8,
SHALL SURVIVE INDEFINITELY.


 


10.9                        GOVERNING LAW; CONSENT TO JURISDICTION.  THIS
AGREEMENT, AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREUNDER, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  EACH OF THE CO-BORROWERS AND
THE PURCHASERS HEREBY (A) IRREVOCABLY CONSENT AND SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK IN CONNECTION
WITH ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND (B) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING WHICH IS BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


10.10                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY, AND ALL OTHER CLAIMS.  EACH PARTY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this Note
and Warrant Purchase Agreement as of the day and year first above written.

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Ben D. Kaplan

 

 

Name:

Ben D. Kaplan

 

Title:

Senior VP & CFO

 

 

 

 

 

LARK TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ben D. Kaplan

 

 

Name:

Ben D. Kaplan

 

Title:

Secretary

 

 

 

XMARK OPPORTUNITY FUND, LTD.

 

 

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

Name:

Mitchell D. Kaye

 

Title:

C.I.O.

 

 

 

XMARK OPPORTUNITY FUND, L.P.

 

 

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

Name:

Mitchell D. Kaye

 

Title:

C.I.O.

 

 

 

XMARK JV INVESTMENT PARTNERS, LLC

 

 

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

Name:

Mitchell D. Kaye

 

Title:

C.I.O.

 

45

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name
of Purchaser

 

Principal Amount
of Note

 

Number of
Warrants

 

Aggregate
Purchase Price

 

 

 

 

 

 

 

 

 

Xmark Opportunity Fund, L.P.

 

$

1,200,000

 

533,333

 

$

1,200,000

 

 

 

 

 

 

 

 

 

Xmark Opportunity Fund, Ltd.

 

$

1,800,000

 

800,000

 

$

1,800,000

 

 

 

 

 

 

 

 

 

Xmark JV Investment Partners, LLC

 

$

1,500,000

 

666,667

 

$

1,500,000

 

 

46

--------------------------------------------------------------------------------